Exhibit 10.4
 
EXECUTION COPY

 
LOAN AGREEMENT
 
Among
 
GENERAL ELECTRIC CAPITAL CORPORATION,
 
as Lender and as Collateral Agent,
 
and
 
APIO, INC.,
 
APIO COOLING A CALIFORNIA LIMITED PARTNERSHIP,
 
GREENLINE FOODS, INC.
 
and
 
GREENLINE SOUTH CAROLINA PROPERTIES, LLC,
 
as Borrowers
 
Dated as of April 23, 2012
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page

 
ARTICLE I
DEFINITIONS AND EXHIBITS
 
Section 1.01.
Definitions 
1

 
Section 1.02.
Exhibits 
6

 
Section 1.03.
Rules of Construction 
6

 
ARTICLE II
TERMS OF LOAN
 
Section 2.01.
Loan 
7

 
Section 2.02.
Interest 
7

 
Section 2.03.
Payments 
7

 
Section 2.04.
Payment on Non-Business Days 
7

 
Section 2.05.
Loan Payments To Be Unconditional 
7

 
Section 2.06.
Prepayments 
7

 
Section 2.07.
Joint and Several Liability 
8

 
Section 2.08.
Security 
9

 
ARTICLE III
CONDITIONS PRECEDENT
 
Section 3.01.
Conditions of Closing 
9

 
ARTICLE IV
 
REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWERS 12
 
ARTICLE V
TITLE TO COLLATERAL; SECURITY INTEREST
 
Section 5.01.
Title to Collateral 
14

 
Section 5.02.
Security Interest in Collateral 
14

 
Section 5.03.
Change in Name or Corporate Structure of any Borrower; Change in Location of any
Borrower’s Chief Executive Office or Principal Executive Office 
14

 
Section 5.04.
Liens 
15

 
Section 5.05.
Assignment of Insurance 
15

 
Section 5.06.
Collateral Agent 
15

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VI
AFFIRMATIVE COVENANTS OF BORROWERS
 
Section 6.01.
Reporting Requirements 
16

 
Section 6.02.
Books and Records; Inspection and Examination 
17

 
Section 6.03.
Compliance With Laws 
17

 
Section 6.04.
Environmental Compliance 
18

 
Section 6.05.
Payment of Taxes and Other Claims 
18

 
Section 6.06.
Preservation and Maintenance of Collateral 
19

 
Section 6.07.
Insurance 
19

 
Section 6.08.
Preservation of Existence 
21

 
Section 6.09.
Performance by Lender 
21

 
Section 6.10.
GreenLine Permits 
22

 
ARTICLE VII
NEGATIVE COVENANTS OF BORROWERS
 
Section 7.01.
Sale of Assets 
22

 
Section 7.02.
Consolidation and Merger 
22

 
Section 7.03.
Accounting 
23

 
Section 7.04.
Modifications and Substitutions 
23

 
Section 7.05.
Use of Property 
23

 
ARTICLE VIII
DAMAGE AND DESTRUCTION; CONDEMNATION
 
Section 8.01.
Damage and Destruction 
24

 
Section 8.02.
Condemnation 
24

 
ARTICLE IX
ASSIGNMENT, SUBLEASING AND SELLING
 
Section 9.01.
Assignment by Lender 
25

 
Section 9.02.
No Sale or Assignment by Borrowers 
25

 
ARTICLE X
EVENTS OF DEFAULT AND REMEDIES
 
Section 10.01.
Events of Default 
25

 
Section 10.02.
Remedies on Default 
26

 
Section 10.03.
No Remedy Exclusive 
27

 
Section 10.04.
Late Charge; Default Interest 
27

 
 
ii

--------------------------------------------------------------------------------

 
 
ARTICLE XI
MISCELLANEOUS
 
Section 11.01.
Costs and Expenses of Lender and Collateral Agent 
28

 
Section 11.02.
Disclaimer of Warranties 
28

 
Section 11.03.
Notices 
28

 
Section 11.04.
Further Assurance and Corrective Instruments 
29

 
Section 11.05.
Binding Effect; Time of the Essence 
29

 
Section 11.06.
Severability 
29

 
Section 11.07.
Amendments 
29

 
Section 11.08.
Execution in Counterparts 
29

 
Section 11.09.
Applicable Law 
29

 
Section 11.10.
Captions 
29

 
Section 11.11.
Entire Agreement 
29

 
Section 11.12.
Usury 
29

 
Section 11.13.
Limitations of Liability 
30

 
Section 11.14.
Waiver of Jury Trial 
30

 
Exhibit A-1 – Schedule of Loan Payments (Permanent Note)
Exhibit A-2 – Schedule of Loan Payments (Bridge Note)
Exhibit B – List of Equipment Facility Collateral
Exhibit C – Form of Certificate of Chief Financial Officer


 
iii

--------------------------------------------------------------------------------

 


 
LOAN AGREEMENT
 
THIS LOAN AGREEMENT dated as of April 23, 2012 (this “Agreement”) between
General Electric Capital Corporation, a Delaware corporation “GECC”), as lender
(with its successors and assigns, “Lender”) and as collateral agent for the
benefit of itself and Lender (together with its successors and assigns,
“Collateral Agent”), and Apio, Inc., a Delaware corporation (“Apio”), Apio
Cooling A California Limited Partnership, a California limited partnership
(“Apio Cooling”), GreenLine Foods, Inc., an Ohio corporation (“GreenLine
Foods”), and GreenLine South Carolina Properties, LLC, an Ohio limited liability
company (“GreenLine SC”; Apio, Apio Cooling, GreenLine Foods and GreenLine SC
may be referred to herein individually as “Borrower” and collectively as
“Borrowers”).
 
WHEREAS, Borrowers propose to borrow from Lender the proceeds of the Loan
(defined below) upon the terms and conditions set forth herein; and
 
WHEREAS, Lender is willing to make such Loan to Borrowers upon the terms and
conditions set forth herein;
 
NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and in consideration of the premises contained in this Agreement,
Lender, Collateral Agent and Borrowers agree as follows:
 
ARTICLE I
 
DEFINITIONS AND EXHIBITS
 
Section 1.01.  Definitions.  The following terms used herein will have the
meanings indicated below unless the context clearly requires otherwise:
 
“Agreement” means this Agreement, including all exhibits hereto, as any of the
same may be supplemented or amended from time to time in accordance with the
terms hereof.
 
“Borrower Documents” means, collectively, this Agreement, the Promissory Notes,
the Mortgages, the Environmental Indemnity Agreement, the Subordination
Agreements, the Security Agreement and any other agreements, documents or
certificates executed by any Borrower in connection with the Loan contemplated
by this Agreement.
 
“Bridge Note” means the Promissory Note dated as of the Closing Date by
Borrowers payable to the order of Lender and in the original amount of
$1,200,000, as amended, modified and restated from time to time.
 
“Business Day” means a day other than a Saturday or Sunday on which banks are
generally open for business in New York, New York and San Francisco, California.
 
“Cal Ex” means Cal Ex Trading Company, a Delaware corporation.
 
“Closing Date” means April 23, 2012.
 
 
 

--------------------------------------------------------------------------------

 
 
“Collateral” means (a) the Real Estate Collateral, and (b) so long as a GE
Entity is the lender under the Equipment Facility, the Equipment Facility
Collateral.
 
“Collateral Agent Documents” means this Agreement, the Subordination Agreements
and the Mortgages and any other document or agreement that is executed in
connection with transactions contemplated hereby and to which Collateral Agent
is a party.
 
“Contested Taxes” means any tax, assessment, charge or claim whose amount,
applicability or validity is diligently being contested in good faith by
appropriate proceedings; provided, however, if the failure to pay such Contested
Taxes results in a Lien on the Real Estate Collateral, (a) Borrowers shall
obtain title insurance endorsements and bonds or other security in a manner
acceptable to Collateral Agent in its reasonable but sole discretion, and (b)
Borrowers must demonstrate to Collateral Agent’s reasonable satisfaction that
the proceedings will conclusively operate to prevent the sale of any Real Estate
Collateral in order to satisfy the Lien prior to the final determination of such
proceedings.
 
“Credit Party” means, individually, each Borrower and each Guarantor, and
“Credit Parties” means, collectively, each and every Credit Party.
 
“Damaged Collateral” means any portion of the Collateral not constituting
Equipment Facility Collateral that is lost, stolen, destroyed or damaged beyond
repair.
 
“Damaged Collateral Amount” means an amount equal to the product of (a) the then
current Prepayment Amount and (b) a percentage equal to the original appraised
value of the Damaged Collateral divided by the original appraised value of all
of the Real Estate Collateral.
 
“Default” means an event that, with giving of notice or passage of time or both,
would constitute an Event of Default as provided in Article X hereof.
 
“Environmental Indemnity Agreement” means the Environmental Indemnity Agreement
dated as of April 23, 2012 executed by Borrowers and Guarantors for the benefit
of Lender and Collateral Agent, as hereafter modified, amended or restated from
time to time.
 
“Environmental Laws” means any federal, state and local laws relating to
emissions, discharges, releases of Hazardous Wastes or Materials into ambient
air, surface water, ground water or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Wastes or Materials.
 
“Equipment Facility Collateral” means (a) the equipment and other collateral
pledged to Equipment Lender under the Equipment Facility Documents as described
in Exhibit B hereto, (b) all substitutions for any of the foregoing property,
and (c) all proceeds of any of the foregoing property.
 
“Equipment Facility Documents” means, collectively, the Master Security
Agreement dated as of April 23, 2012 between GECC and Apio and certain equipment
schedules and promissory notes issued thereunder from time to time, each as
hereafter modified, amended or restated from time to time.
 
 
2

--------------------------------------------------------------------------------

 
 
“Equipment Lender” means GECC, GE Capital Commercial Inc. or any other GE Entity
that enters into an equipment schedule under the Equipment Facility Documents.
 
“GAAP” means generally accepted accounting principles applied on a consistent
basis.
 
“GreenLine Holding” means GreenLine Holding Company, a Delaware corporation.
 
“GreenLine Logistics” means Greenline Logistics, Inc., an Ohio corporation.
 
“GreenLine Permits” has the meaning assigned to such term in Article IV(h)
hereof.
 
“GE Entity” means GECC and GE Capital Commercial Inc. and any other related
entity 100% of whose common stock is directly or indirectly owned by GECC or any
of its affiliates.
 
“Guarantor” means, individually, GreenLine Holding, Landec, Cal Ex and GreenLine
Logistics and “Guarantors” means, collectively, each and every Guarantor.
 
“Guaranty Agreement” means the Guaranty dated as of April 23, 2012 by Guarantors
for the benefit of Lender and Collateral Agent, as hereafter modified, amended
or restated from time to time.
 
“Guarantor Documents” means the Guaranty Agreement, the Environmental Indemnity
Agreement, the Security Agreement and any other agreements, documents or
certificates executed by any Guarantor in connection with the Loan contemplated
by this Agreement.
 
“Hazardous Waste or Materials” means any substance or material defined in or
designated as hazardous or toxic wastes, hazardous or toxic material, a
hazardous, toxic or radioactive substance, or other similar term, by any
Environmental Law now or hereafter in effect.
 
“Landec” means Landec Corporation, a Delaware corporation.
 
“Lender” means (a) GECC, acting as lender under this Agreement, (b) any
surviving, resulting or transferee corporation of GECC and (c) except where the
context requires otherwise, any assignee(s) of Lender.
 
“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
lien, charge, encumbrance or claim against or interest in property of any kind
or nature whatsoever.
 
“Loan” means the loan from Lender to Borrowers pursuant to this Agreement.
 
“Loan Documents” means, collectively, the Borrower Documents, the Guarantor
Documents and any other agreements, documents or certificates executed by any
Credit Party in connection with the Loan contemplated by this Agreement.
 
“Loan Payments” means the loan payments payable by Borrowers pursuant to the
provisions of this Agreement as specifically set forth in Exhibit A-1 hereto
with respect to the Permanent Note and Exhibit A-2 hereto with respect to the
Bridge Note.  As provided in Article II hereof, Borrowers shall pay Loan
Payments to Lender in the amounts and at the times as set forth in Exhibits A-1
and A-2 hereto and the Promissory Notes.
 
 
3

--------------------------------------------------------------------------------

 
 
“Loan Proceeds” means the total amount of money disbursed by Lender to Title
Company pursuant to Section 2.02 hereof for disbursement on behalf of Borrowers
in accordance with the settlement statement executed on behalf of Borrowers at
closing.
 
“Mortgage” means, individually, with respect to each Property, a Mortgage or
Deed of Trust, Security Agreement, Assignment of Leases and Rents and Fixture
Filing dated as of the date hereof executed by the related Borrower for the
benefit of Collateral Agent, as hereafter modified, amended or restated from
time to time, and “Mortgages” means, collectively, each and every Mortgage.
 
“Obligations” means any and all obligations and indebtedness, payment,
performance or otherwise, arising out of any of the following, as amended,
modified or restated from time to time:  (a) this Agreement, (b) the Promissory
Notes, and (c) any other Loan Document.
 
“Ordinary Course of Business” means, in respect of any transaction involving any
person or entity, the ordinary course of such person’s or entity’s business, as
conducted by any such person or entity in accordance with past practice and
undertaken by such person or entity in good faith and not for purposes of
evading any covenant or restriction in any Loan Document.
 
“Organizational Documents” means, with respect to any organization, the
documents by which such organization was organized (such as a certificate of
incorporation, certificate of limited partnership or articles of organization,
and including, without limitation, any certificates of designation for preferred
stock or other forms of preferred equity) and which relate to the internal
governance of such organization (such as by-laws, a partnership agreement or an
operating, limited liability or members agreement).
 
“Permanent Note” means the Promissory Note dated as of the Closing Date by
Borrowers payable to the order of Lender and in the original amount of
$17,956,250.
 
“Permitted Exceptions” means, with respect to each Property, the permitted
exceptions set forth in Exhibit B to the Mortgage encumbering such Property.
 
“Permitted Liens” means (a) any Lien created under any Loan Documents, (b) Liens
for taxes, fees, assessments or other governmental charges which are not past
due or remain payable without penalty, (c) with respect to the Equipment
Facility Collateral, any Lien created under the Equipment Facility Documents,
(d) with respect to the Revolving Facility Collateral, any Lien created under
the Revolving Facility Documents, (e) carriers’, warehousemen’s, mechanic’s,
landlords’, materialmen’s, repairmen’s or other similar Liens arising in the
Ordinary Course of Business which are not past due or remain payable without
penalty or which are being contested in good faith by appropriate proceedings
diligently prosecuted and which (i) Borrowers obtain title insurance
endorsements and bonds or other security in a manner acceptable to Collateral
Agent in its reasonable but sole discretion, (ii) Borrowers demonstrate to
Collateral Agent’s reasonable satisfaction that the proceedings will
conclusively operate to prevent the sale of any Real Estate Collateral in order
to satisfy the Lien prior to the final determination of such proceedings, and
(iii) Borrowers maintain adequate reserves in accordance with GAAP, and
(f) Liens consisting of judgment or judicial attachment liens (other than for
payment of taxes, assessments or other governmental charges), provided that (i)
the enforcement of such Liens is effectively stayed, (ii) Borrowers obtain title
insurance endorsements and bonds or other security in a manner acceptable to
Collateral Agent in its reasonable but sole discretion and (iii) all such Liens
secure claims in the aggregate at any time outstanding for Borrowers and their
subsidiaries not exceeding $350,000.
 
 
4

--------------------------------------------------------------------------------

 
 
“Prepayment Amount” means the amount which Borrowers may or must from time to
time pay or cause to be paid to Lender in order to prepay the Loan, as provided
in Section 2.07 hereof, such amount being the sum of (a) the principal amount of
the Loan or portion thereof being prepaid, (b) any accrued interest thereon, (c)
any other amounts due and owing hereunder and (d) the Prepayment Fee (if any).
 
“Prepayment Fee” means, with respect to each prepayment of the Loan, a fee equal
to the percentage of the principal amount of the Loan being prepaid as
follows:  (a) 3% if such prepayment occurs before April 23, 2013, (b) 2% if such
prepayment occurs on or after April 23, 2013 and before April 23, 2014, (c) 1%
if such prepayment occurs on or after April 23, 2014 and before April 23, 2015,
and (d) -0-% if such prepayment occurs thereafter.
 
“Promissory Notes” means, collectively, (a) the Permanent Note, and (b) the
Bridge Note.
 
“Property” means, individually, “Property” as defined in each Mortgage, and
“Properties” means, collectively, each and every Property.
 
“Real Estate Collateral” means, collectively, (a) the Properties, (b) all
substitutions for any portion of any Property, and (c) all proceeds of any of
the foregoing property.
 
“Revolving Facility Collateral” means all personal property assets of Borrowers.
 
“Revolving Facility Documents” means the Credit Agreement dated as of April
23, 2012 among Apio, Cal Ex and GreenLine Logistics, as borrowers, the other
persons thereto designated as credit parties, the lenders party thereto from
time to time, and GECC, as agent for such lenders, as the same may be amended,
restated or replaced from time to time.
 
“Security Agreement” means the Security Agreement dated as of even date herewith
among Collateral Agent, Apio, GreenLine Logistics and Cal Ex, as the same may be
amended, restated or replaced from time to time.
 
“State” means the State of New York.
 
“Subordination Agreement” means, with respect to the Property located in Rock
Hill, South Carolina, the Subordination Agreement of even date herewith executed
by Tenant for the benefit of Collateral Agent, as hereafter modified, amended or
restated.
 
 
5

--------------------------------------------------------------------------------

 
 
“Tenant” means Herb Thyme Farms, Inc., as successor to Herbal Gardens, Inc.


“Terrorism Laws” means Executive Order 13224 issued by the President of the
United States of America, the Terrorism Sanctions Regulations (Title 31 Part 595
of the U.S. Code of Federal Regulations), the Terrorism List Governments
Sanctions Regulations (Title 31 Part 596 of the U.S. Code of Federal
Regulations) and the Foreign Terrorist Organizations Sanctions Regulations
(Title 31 Part 597 of the U.S. Code of Federal Regulations), and all other
present and future federal, state and local laws, ordinances, regulations,
policies and any other requirements of any governmental authority (including,
without limitation, the United States Department of the Treasury Office of
Foreign Assets Control) addressing, relating to, or attempting to eliminate,
terrorist acts and acts of war, each as hereafter supplemented, amended or
modified from time to time, and the present and future rules, regulations and
guidance documents promulgated under any of the foregoing, or under similar
laws, ordinances, regulations, policies or requirements of other states or
localities.
 
“Title Company” means First American Title Insurance Company.
 
“UCC” means the Uniform Commercial Code as adopted and in effect in the State.
 
Section 1.02.  Exhibits.  The following exhibits are attached hereto and made a
part hereof:
 
Exhibit A-1:                  Schedule of Loan Payments (Permanent Note) setting
forth the Loan Payments and Prepayment Amounts.
 
Exhibit A-2:                  Schedule of Loan Payments (Bridge Note) setting
forth the Loan Payments and Prepayment Amounts.
 
Exhibit B:                      List of Equipment Facility Collateral.
 
Exhibit C:                      Form of Certificate of Chief Financial Officer.
 
Section 1.03.  Rules of Construction.  (a) The singular form of any word used
herein, including the terms defined in Section 1.01 hereof, shall include the
plural, and vice versa.  The use herein of a word of any gender shall include
correlative words of all genders.
 
(b)           Unless otherwise specified, references to Articles, Sections and
other subdivisions of this Agreement are to the designated Articles, Sections
and other subdivision of this Agreement as originally executed.  The words
“hereof,” “herein,” “hereunder” and words of similar import refer to this
Agreement as a whole.
 
(c)           The headings or titles of the several articles and sections shall
be solely for convenience of reference and shall not affect the meaning,
construction or effect of the provisions hereof.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE II

 
TERMS OF LOAN
 
Section 2.01.  Loan.  Lender hereby agrees, subject to the terms and conditions
of this Agreement, to lend to Borrowers the amount of $19,156,250; and Borrowers
hereby agree to borrow from Lender such amount.  The Loan is evidenced by the
Promissory Notes.  Upon fulfillment of the conditions set forth in Article III
hereof, Lender shall disburse the Loan Proceeds to Title Company for
disbursement in accordance with the settlement statement prepared by Title
Company.  Borrowers’ obligation to repay the Loan shall commence, and interest
shall begin to accrue, on the date that Loan Proceeds are disbursed by Lender
pursuant to the preceding sentence.
 
Section 2.02.  Interest.  The principal amount of the Loan outstanding from time
to time shall bear interest (computed on the basis of 12 30-day months) at the
rate of four and two one-hundredths percent (4.02%).  Interest accruing on the
principal balance of the Loan outstanding from time to time shall be payable as
provided in Exhibits A-1 and A-2 hereto and in the Promissory Notes and upon
earlier demand in accordance with the terms hereof or prepayment in accordance
with the terms of Section 2.07 hereof.
 
Section 2.03.  Payments.  Borrowers shall pay to Lender Loan Payments, in the
amounts and on the dates set forth in Exhibits A-1 and A-2 hereto and in the
Promissory Notes.  All amounts required to be paid by Borrowers hereunder shall
be paid in lawful money of the United States of America in immediately available
funds.
 
Section 2.04.  Payment on Non-Business Days.  Whenever any payment to be made
hereunder shall be stated to be due on a day which is not a Business Day, such
payment may be made on the next succeeding Business Day.
 
Section 2.05.  Loan Payments To Be Unconditional.  The obligations of Borrowers
to make the Loan Payments required under this Article II and to make other
payments hereunder and to perform and observe the covenants and agreements
contained herein shall be absolute and unconditional in all events, without
abatement, diminution, deduction, setoff or defense for any reason, including
(without limitation) any failure of any improvement to be completed or any
accident, condemnation, destruction or unforeseen
circumstances.  Notwithstanding any dispute between any Borrower and any of
Lender, Collateral Agent or any other person, Borrowers shall make all Loan
Payments when due and shall not withhold any Loan Payments pending final
resolution of such dispute, nor shall Borrowers assert any right of setoff or
counterclaim against its obligation to make such payments required under this
Agreement.
 
Section 2.06.  Prepayments.  (a) Borrowers may, in their discretion, prepay the
Loan and the Promissory Notes in whole at any time on a payment date by paying
the applicable Prepayment Amount.
 
(b)           Borrowers shall prepay the Loan and the Promissory Notes in whole
or in part at any time pursuant to Sections 8.01 and 8.02 hereto hereof by
paying the applicable Damaged Collateral Amount.
 
(c)           Borrowers shall prepay the Loan and the Promissory Notes in full
immediately upon written demand of Lender after the occurrence and during the
continuance of an Event of Default by paying the applicable Prepayment Amount.
 
Upon any prepayment in part of the Loan and the Promissory Notes, the prepayment
shall be applied to the Loan Payments and any other amounts due hereunder and
under the Promissory Notes in such order as determined by Lender.
 
 
7

--------------------------------------------------------------------------------

 


Section 2.07.  Joint and Several Liability.  (a)  The obligations under the
Borrower Documents of each Borrower are joint and several.  Each reference to
the term “Borrower” shall be deemed to refer to each Borrower; each
representation and warranty made by any Borrower shall be deemed to have been
made by each Borrower; each covenant and undertaking on the part of any Borrower
shall be deemed individually applicable with respect to each Borrower; and each
event constituting a default under this Agreement shall be determined with
respect to each Borrower.  A separate action or actions may be brought and
prosecuted against any Borrower whether an action is brought against any other
Borrower or whether any other Borrower is joined in any such action or
actions.  Each Borrower waives any right to require Collateral Agent or Lender
to: (i) proceed against any other Borrower or any other Credit Party; (ii)
proceed against or exhaust any Collateral held from any other Borrower or any
other Credit Party; or (iii) pursue any other remedy in Collateral Agent’s or
Lender’s power whatsoever.  Notices hereunder required to be provided to
Borrowers shall be effective if provided to any Borrower.  Any consent on the
part of Borrowers hereunder shall be effective when provided by any Borrower,
and Collateral Agent and Lender shall be entitled to rely upon any notice or
consent given by any Borrower as being notice or consent given by Borrowers
hereunder.
 
(b)           In the event that any Borrower is deemed to be a surety or any
obligation of any Borrower under this Agreement is deemed to be an agreement by
such Borrower to answer for the debt or default of another Borrower or any other
Credit Party or as a hypothecation of property as security therefore, each
Borrower represents and warrants that:  (i) no representation has been made to
it as to the creditworthiness of any other obligor, and (ii) it has established
adequate means of obtaining from each other obligor on a continuing basis,
financial or other information pertaining to each other obligor’s financial
condition.  Each Borrower expressly waives diligence, demand, presentment,
protest and notice of every kind and nature whatsoever, including but not
limited to, notice of non-payment, dishonor, protest, acceptance, default,
acceleration or enforcement of rights and remedies, and consents that Collateral
Agent and/or Lender and any Borrower may deal with each other in connection with
said obligations or otherwise, or alter any contracts now or hereafter existing
between them, in any manner whatsoever, including without limitation the
renewal, extension, acceleration, changes in time for payment, and increases or
decreases in any principal, rate of interest or other amounts owing, all without
in any way altering the liability of each Borrower, or affecting any security
for such obligations.  Should any default be made in the payment of any such
obligations or in the terms or conditions of any security held, Collateral Agent
and Lender are hereby expressly given the right, at their option, to proceed in
the enforcement of this Agreement or any other of the Borrower Documents
independently of any other remedy or security they may at any time hold in
connection with such obligations secured and it shall not be necessary for
Collateral Agent or Lender to proceed upon or against and/or exhaust any other
security or remedy before proceeding to enforce its rights against any
Borrower.  Each Borrower agrees that its obligations under this Agreement and
all other Borrower Documents shall be primary, absolute, continuing and
unconditional, irrespective of and unaffected by any of the following actions or
circumstances (regardless of any notice to or consent of such Borrower):  (i)
the genuineness, validity, regularity and enforceability of the Borrower
Documents; (ii) any extension, renewal, amendment, change, waiver or other
modification of the Borrower Documents or any other document; (iii) the absence
of, or delay in, any action to enforce the Borrower Documents; (iv) Collateral
Agent’s or Lender’s failure or delay in obtaining any other guaranty of the
Obligations; (v) the release of, extension of time for payment or performance
by, or any other indulgence granted to any Borrower or any other person with
respect to the Obligations by operation of law or otherwise; (vi) the existence,
value, condition, loss, subordination or release (with or without substitution)
of, or failure to have title to or perfect and maintain a security interest in,
or the time, place and manner of any sale or other disposition of any Collateral
or security given in connection with the Obligations, or any other impairment
(whether intentional or negligent, by operation of law or otherwise) of the
rights of Borrowers; (vii) any Borrower’s voluntary or involuntary bankruptcy,
assignment for the benefit of creditors, reorganization, or similar proceedings
affecting such Borrower or any of its assets; or (viii) any other action or
circumstances which might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor.  Each Borrower further waives any right of
subrogation, reimbursement, exoneration, contribution, indemnification, setoff
or other recourse in respect of sums paid to Collateral Agent or Lender by any
Borrower, until all the Obligations have been paid in full.  Each Borrower
unconditionally and irrevocably (i) waives and agrees not to assert any and all
rights, benefits and defenses which might otherwise be available under the laws
of the State of New York which might operate, contrary to such Borrower’s
agreements in the Borrower Documents, to limit such Borrower’s liability under,
or the enforcement of, the Borrower Documents; (ii) waives the benefits of any
statutory provision limiting the right of Collateral Agent or Lender to recover
a deficiency judgment, or to otherwise proceed, against any person or entity
obligated for the payment of the Obligations, after any foreclosure or trustee’s
sale of any collateral securing payment of the Obligations; (iii) covenants that
the Loan Documents will not be discharged until all of the Obligations are fully
satisfied; (iv) agrees that the Borrower Documents shall remain in full effect
without regard to, and shall not be affected or impaired by, any invalidity,
irregularity or unenforceability in whole or in part of any of the Loan
Documents, or any limitation of the liability of any Borrower thereunder, or any
limitation on the method or terms of payment thereunder which may now or
hereafter be caused or imposed in any manner whatsoever; and (v) waives and
relinquishes any right such Borrower now has or may hereafter acquire to revoke
the Borrower Documents or any provision thereof.
 
 
8

--------------------------------------------------------------------------------

 
 
(c)           Each Borrower represents and warrants that (i) each Borrower is an
affiliate of each other, (ii) each Borrower is subject to the same control,
directly or indirectly, of each other Borrower, and (iii) each Borrower is
financially interdependent on each other.  As a result of such common control,
each Borrower acknowledges and agrees that a common enterprise exists and that
each Borrower will receive consideration for its execution and delivery of the
Borrower Documents.
 
Section 2.08.  Security.  The obligations of Borrowers to make the Loan Payments
and to make any other payments required hereunder or under any other Borrower
Document and to perform or observe the covenants and agreements contained herein
and in all other Borrower Document shall be secured by, among other things, a
lien on the Collateral pursuant to this Agreement and the Mortgages and by
certain other documents executed and delivered in connection herewith.
 
ARTICLE III
 
CONDITIONS PRECEDENT
 
Section 3.01.  Conditions of Closing. Lender’s agreement to make the Loan and to
disburse the Loan Proceeds shall be subject to the condition precedent that
Lender shall have received all of the following, each in form and substance
satisfactory to Lender:
 
(a)           This Agreement, properly executed on behalf of Borrowers, and each
of the Exhibits hereto properly completed.
 
(b)           The Promissory Notes, properly executed on behalf of Borrowers.
 
(c)           Each Mortgage, properly executed on behalf of the applicable
Borrower.
 
(d)           The Environmental Indemnity Agreement, properly executed on behalf
of the Credit Parties.
 
(e)           The Guaranty Agreement, properly executed on behalf of Guarantors.
 
(f)            The Security Agreement, properly executed on behalf of Apio, Cal
Ex and GreenLine Logistics.
 
(g)           A Subordination Agreement, properly executed on behalf of Tenant.
 
(h)           A certificate of the Secretary or an Assistant Secretary of each
Credit Party, certifying as to (i) the resolutions of the board of directors or
consent of the members or managers of such Credit Party, authorizing the
execution, delivery and performance of the Loan Documents, (ii) the
Organizational Documents of such Credit Party, and (iii) the signatures of the
officers or agents of such Credit Party authorized to execute and deliver the
Borrower Documents on behalf of such Credit Party.
 
(i)            Currently certified copies of the articles of incorporation or
organization of each Credit Party.
 
(j)            A Certificate of Good Standing issued as to each Credit Party by
the Secretary of State of the state of such Credit Party’s organization not more
than 30 days prior to the date hereof.
 
(k)           Financing statements authorized by each Borrower, as debtor, and
naming Collateral Agent, as secured party.
 
(l)            An environmental engineering report for the each Property
prepared by an engineer engaged by Lender after consultation with Borrowers and
at Borrowers’ expense, which environmental engineering report shall be in form
and substance acceptable to Lender.
 
 
9

--------------------------------------------------------------------------------

 
 
(m)          Certificates of the insurance required hereunder, containing a
lender’s loss payable clause or endorsement in favor of Lender.
 
(n)           An as built ALTA survey of each Property, in form and substance
acceptable to Lender.
 
(o)           An ALTA (or equivalent) mortgagee policy of title insurance with
respect to each Property, with reinsurance and endorsements as Lender may
require, containing no exceptions to title (printed or otherwise) which are
unacceptable to Lender, and insuring that the related Mortgage is a
first-priority lien on such Property.  Without limitation, such policy shall
(i) be in the ALTA 2006 form (deleting arbitration, if permissible) or, if not
available, the form commonly used in the State, insuring Collateral Agent and
its successors and assigns; and (ii) include the following endorsements and/or
affirmative coverages: (A) ALTA 9 Comprehensive, (B) Survey, (C) Access,
(D) Environmental Protection Lien, (E) Subdivision, (F) Contiguity (as
applicable), (G) Tax Parcel, (H) Address and Improvement, (I) Usury, (J) Tax
Sale (as applicable), (K) Doing Business, (L) First Loss, (M) Tie-In (except
with respect to the Property located in Hanover, Pennsylvania), and (N) ALTA 3.1
Zoning (with additional coverage for number and type of parking spaces).  Such
mortgagee policies of title insurance shall be in the following amounts:  (a)
$14,586,000 for the Property located in California, (b) $1,904,000 for the
Property located in Ohio, (c) $1,041,250 for the Property located in
Pennsylvania and (d) $425,000 for the Property located in South Carolina.
 
(p)           An appraisal of each Property addressed to Lender, in form and
substance acceptable to Lender and prepared by an MAI certified appraiser
acceptable to Lender in conformance with the guidelines and recommendations set
forth in the Uniform Standards of Professional Appraisal Practice (USPAP) and
the requirements of the Code of Professional Ethics and Standards of
Professional Appraisal Practice of the Appraisal Institute.
 
(q)           Current searches of appropriate filing offices showing that (i) no
state or federal tax liens have been filed and remain in effect against any
Borrower, (ii) no financing statements have been filed and remain in effect
against any Borrower relating to the Collateral except those financing
statements filed by Lender, and (iii) all financing statements necessary to
perfect the lien on the Collateral have been filed.
 
(r)           An opinion of counsel to Credit Parties, addressed to Lender and
Collateral Agent, in form and substance acceptable to Lender.
 
(s)           Payment of all previously documented Lender’s fees, commissions
and expenses required by Section 11.01 hereof.
 
(t)           Any other documents or items required by Lender.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE IV

 
REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWERS
 
Each Borrower represents, warrants and covenants for the benefit of Lender and
Collateral Agent, as follows:
 
(a)           Apio is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, Apio Cooling is a limited
partnership duly organized, validly executing and in good standing under the
laws of the State of California, GreenLine Foods is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Ohio and GreenLine SC is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Ohio.  Each
Borrower has power to enter into the Borrower Documents and by proper action has
duly authorized the execution and delivery of the Borrower Documents.  Each
Borrower is in good standing and is duly licensed or qualified to transact
business in the state of its respective organization and in all jurisdictions
where the character of the property owned or leased or the nature of the
business transacted by it makes such licensing or qualification necessary.  Each
Borrower’s exact legal name is as set forth on the execution page hereof.
 
(b)           Each Borrower has been fully authorized to execute and deliver the
Borrower Documents under the terms and provisions of the resolution of its board
of directors or consent of its managers or members, as the case may be, or by
other appropriate official approval, and further represents, covenants and
warrants that all requirements have been met, and procedures have occurred in
order to ensure the enforceability of the Borrower Documents and the Borrower
Documents have been duly authorized, executed and delivered.
 
(c)           The officer of each Borrower executing the Borrower Documents has
been duly authorized to execute and deliver the Borrower Documents.
 
(d)           The Borrower Documents constitute valid and legally binding
obligations of each Borrower, enforceable against such Borrower in accordance
with their respective terms, except to the extent limited by bankruptcy,
reorganization or other laws of general application relating to or affecting the
enforcement of creditors’ rights.
 
(e)           The execution and delivery of the Borrower Documents, the
consummation of the transactions contemplated hereby and the fulfillment of the
terms and conditions hereof do not and will not violate any law, rule,
regulation or order, the violation of which could reasonably be expected to have
a material adverse effect on the financial condition, operations or business of
Borrowers taken as a whole, conflict with or result in a breach of any of the
terms or conditions of any Organizational Document of such Borrower or conflict
with or result in a breach of any restriction or of any agreement or instrument
to which such Borrower is now a party and do not and will not constitute a
default under any of the foregoing or result in the creation or imposition of
any liens, charges or encumbrances of any nature upon any of the property or
assets of such Borrower contrary to the terms of any instrument or agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
(f)            The authorization, execution, delivery and performance of this
Agreement by each Borrower do not require submission to, approval of, or other
action by any governmental authority or agency, which action with respect to
this Agreement has not been taken and which is final and nonappealable.
 
(g)           There is no action, suit, proceeding, claim, inquiry or
investigation, at law or in equity, before or by any court, regulatory agency,
public board or body pending or, to the best of any Borrower’s knowledge,
threatened against or affecting any Borrower, challenging any Borrower’s
authority to enter into the Borrower Documents or any other action wherein an
unfavorable ruling or finding would adversely affect the enforceability of the
Borrower Documents or any other transaction of any Borrower which is similar
hereto, or could reasonably be expected to cause a material adverse effect on
the financial condition, operations or business of Borrowers taken as a whole.
 
(h)           Each Property is properly zoned for its current and anticipated
use and the use of such Property will not violate any applicable zoning, land
use, environmental or similar law or restriction.  Except for the licenses and
permits set forth in Schedule IV(h) hereto (collectively, the “GreenLine
Permits”), Borrowers have all licenses and permits to use the Real Estate
Collateral.
 
(i)            Borrowers have furnished to Lender the Reports (as defined in the
Environmental Indemnity Agreement).  Except as disclosed to Lender in the
Report, no Borrower has received any notification of any kind suggesting that
any Property or any adjacent property is or may be contaminated with any
Hazardous Waste or Materials or is or may be required to be cleaned up in
accordance with any applicable law or regulation; and each Borrower further
represents and warrants that, except as previously disclosed to Lender and
Collateral Agent in writing, to the best of its knowledge as of the date hereof
after due and diligent inquiry, there are no Hazardous Waste or Materials
located in, on or under any Property or any adjacent property, or incorporated
in any improvements, nor has any Property or any adjacent property ever been
used as a landfill or a waste disposal site, or a manufacturing, handling,
storage, distribution or disposal facility for Hazardous Waste or
Materials.  Each Borrower has obtained all permits, licenses and other
authorizations which are required under any Environmental Laws at such
Borrower’s facilities or in connection with the operation of its
facilities.  Except as previously disclosed to Lender and Collateral Agent in
writing, Borrowers and all activities of Borrowers at their respective
facilities comply with all Environmental Laws and with all terms and conditions
of any required permits, licenses and authorizations applicable to Borrowers
with respect thereto.  Except as previously disclosed to Lender and Collateral
Agent in writing, Borrowers are also in compliance with all limitations,
restrictions, conditions, standards, prohibitions, requirements, obligations,
schedules and timetables contained in Environmental Laws or contained in any
plan, order, decree, judgment or notice of which Borrowers are aware, the
noncompliance with which could reasonably be expected to cause a material
adverse effect on the financial condition, operations or business of Borrowers
taken as a whole.  Except as previously disclosed to Lender and Collateral Agent
in writing, no Borrower is aware of, and no Borrower has received notice of, any
events, conditions, circumstances, activities, practices, incidents, actions or
plans which may interfere with or prevent continued compliance with, or which
may give rise to any liability under, any Environmental Laws.
 
 
12

--------------------------------------------------------------------------------

 
 
(j)            Borrowers has heretofore furnished to Lender (i) the audited
consolidated financial statements of Landec and its subsidiaries dated May 29,
2011, (ii) the audited consolidated financial statements of GreenLine Holding
and its subsidiaries dated December 26, 2010, (iii) the unaudited consolidated
financial statements of Landec and its subsidiaries for the months ended
February 26, 2012, and (iv) the unaudited consolidated financial statements of
GreenLine Holding and its subsidiaries for the months ended February 19, 2012,
and those statements fairly present the financial condition of Borrowers and
Guarantors on the dates thereof and the results of its operations and cash flows
for the periods then ended and were prepared in accordance with GAAP (except as
otherwise expressly noted therein, subject to, in the case of the unaudited
interim financial statements, normal year-end adjustments and the lack of
footnote disclosures).  Since (a) May 29, 2011, with respect to Landec and its
subsidiaries, and (b) December 26, 2010, with respect to GreenLine Holding and
its subsidiaries, there has been no material adverse change in the business,
properties or financial condition of such entities taken as a whole.
 
(k)           Except as set forth in Schedule IV(k) hereof, Borrowers have paid
or caused to be paid to the proper authorities when due all federal, state and
local taxes required to be withheld by them.  Except as set forth in Schedule
IV(k) hereof, Borrowers have filed all federal, state and local tax returns
which are required to be filed, and Borrowers have paid or caused to be paid to
the respective taxing authorities all taxes as shown on said returns or on any
assessment received by them to the extent such taxes have become due.
 
(l)            All financial and other information provided to Lender by or on
behalf of any Credit Party in connection with Borrowers’ request for the Loan
contemplated hereby is true and correct in all material respects and no Credit
Party has omitted to provide Lender with any information which would be material
to Lender’s decision to enter into this Agreement and, as to projections,
valuations or pro forma financial statements, present a good faith opinion as to
such projections, valuations and pro forma condition and results.
 
(m)          Borrowers have authorized Lender and Collateral Agent to file
financing statements, and such financing statements when filed will be
sufficient to perfect the security interest created pursuant to this
Agreement.  When such financing statements are filed in the offices noted
therein, Collateral Agent will have a valid and perfected security interest in
the Collateral, subject to no other Lien other than Permitted Liens.  None of
the Collateral constitutes a replacement of, substitution for or accessory to
any property of any Borrower subject to a Lien.  Borrowers own the Collateral
subject to no Liens except for the Liens created hereby and by the Mortgages,
the Permitted Exceptions and the Permitted Liens.
 
 
13

--------------------------------------------------------------------------------

 
 
(n)           No person other than Borrowers and Tenants are in occupancy or
possession of any portion of any Property.
 
(o)           Neither any Credit Party nor any individual or entity owning
directly or indirectly any interest in any Credit Party is an individual or
entity whose property or interests are subject to being “blocked” under any of
the Terrorism Laws or is otherwise in violation of any of the Terrorism Laws.
 
ARTICLE V
 
TITLE TO COLLATERAL; SECURITY INTEREST
 
Section 5.01.  Title to Collateral.  Borrowers shall have good, marketable and
insurable title in fee simple to all Collateral that is real property, and good
title to all other Collateral.  Borrowers will at all times protect and defend,
at their own cost and expense, such title from and against all Liens and legal
processes of creditors of Borrowers, and keep all Collateral free and clear of
all such Liens and processes other than Liens created hereby and by the
Mortgages, the Permitted Exceptions and the Permitted Liens.
 
Section 5.02.  Security Interest in Collateral.  This Agreement is intended to
constitute a security agreement within the meaning of the UCC.  As security for
the Obligations, Borrowers hereby grant to Collateral Agent, for the benefit of
Lender, a security interest constituting a first lien on the Collateral, subject
to Permitted Liens.  Borrowers ratify their previous authorization for Lender or
Collateral Agent to pre-file UCC financing statements and any amendments thereto
describing the Collateral and containing any other information required by the
applicable UCC.  Borrowers authorize Collateral Agent, and hereby grant
Collateral Agent a power of attorney (which is coupled with an interest), to
file financing statements and amendments thereto describing the Collateral and
containing any other information required by the applicable UCC and all proper
terminations of the filings of other secured parties with respect to the
Collateral, in such form and substance as Collateral Agent, in its sole
discretion, may determine.  Borrowers agree to execute such additional
documents, including demands for terminations, assignments, affidavits, notices
and similar instruments, in form satisfactory to Collateral Agent, and take such
other actions that Collateral Agent deems necessary or appropriate to establish
and maintain the security interest created by this Section, and each Borrower
hereby designates and appoints Collateral Agent as its agent, and grants to
Collateral Agent a power of attorney (which is coupled with an interest), to
execute on behalf of such Borrower such additional documents and to take such
other actions.  Each Borrower hereby waives any right that such Borrower may
have to file with the applicable filing officer any financing statement,
amendment, termination or other record pertaining to the Collateral and/or
Collateral Agent’s interest therein.
 
Section 5.03.  Change in Name or Corporate Structure of any Borrower; Change in
Location of any Borrower’s Chief Executive Office or Principal Executive
Office.  Each Borrower’s chief executive office and principal executive office
are located at the address set forth on Schedule 5.03, and all of such
Borrower’s records relating to its business and the Collateral are kept at such
location.  Borrowers hereby agree to provide written notice to Collateral Agent
and Lender of any change or proposed change in its name, corporate structure,
chief executive office or principal executive office or change or proposed
change in the location of the Real Estate Collateral or any material portion of
the Equipment Facility Collateral.  Such notice shall be provided ten days in
advance of the date that such change or proposed change is planned to take
effect.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 5.04.  Liens.  No Borrower shall, directly or indirectly, create, incur,
assume or suffer to exist any Lien on or with respect to the Collateral except
for the Lien created hereby or by the Mortgages, the Permitted Exceptions or the
Permitted Liens.  Borrowers shall promptly, at their own expense, take such
action as may be necessary duly to discharge or remove any such Lien.  Borrowers
shall reimburse Collateral Agent and Lender for any expenses incurred by
Collateral Agent or Lender to discharge or remove any Lien.
 
Section 5.05.  Assignment of Insurance.  As additional security for the
Obligations, Borrowers hereby assign to Collateral Agent, for the benefit of
Lender, any and all moneys (including, without limitation, proceeds of insurance
and refunds of unearned premiums) due or to become due under, and all other
rights of Borrowers with respect to, any and all policies of insurance now or at
any time hereafter covering the Real Estate Collateral or any evidence thereof
or any business records or valuable papers pertaining thereto, and Borrowers
hereby direct the issuer of any such policy to pay all such moneys directly to
Collateral Agent.  Borrowers hereby assign to Collateral Agent any and all
moneys due or to become due with respect to any condemnation proceeding
affecting the Collateral.  At any time, whether before or after the occurrence
and during the continuance of any Event of Default, Collateral Agent may (but
need not), in Collateral Agent’s name or in any Borrower’s name, execute and
deliver proof of claim, receive all such moneys, endorse checks and other
instruments representing payment of such moneys, and adjust, litigate,
compromise or release any claim against the issuer of any such policy or party
in any condemnation proceeding.
 
Section 5.06.  Collateral Agent.  By accepting the benefits of this Agreement,
Lender appoints Collateral Agent as its collateral agent under and for the
purposes of the Collateral Agent Documents.  Lender authorizes Collateral Agent
to act on behalf of Lender under the Collateral Agent Documents and to exercise
such powers thereunder as are specifically delegated to or required of
Collateral Agent by the terms thereof, together with such powers as may be
reasonably incidental thereto.  Without limiting the provisions of any
Collateral Agent Document, neither Collateral Agent nor the directors, officers,
employees or agents thereof shall be liable to Lender (and Lender will hold
Collateral Agent harmless) for any action taken or omitted to be taken by it
under any Collateral Agent Document, or in connection therewith, expect for
willful misconduct or gross negligence of Collateral Agent, or responsible for
any recitals or warranties therein, or for the effectiveness, enforceability,
validity or due execution of any Collateral Agent Document, or for the creation,
perfection or priority of any lien created by any Collateral Agent Document, or
the validity, genuineness, enforceability, existence, value or sufficiency of
any collateral security, or to make any inquiry respecting the performance by
Borrowers of their obligations hereunder.
 
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE VI

 
AFFIRMATIVE COVENANTS OF BORROWERS
 
So long as the Loan shall remain unpaid, Borrowers will comply with the
following requirements:
 
Section 6.01.  Reporting Requirements.  Borrowers will deliver, or cause to be
delivered, to Lender each of the following, which shall be in form and detail
acceptable to Lender:
 
(a)           as soon as available, and in any event within 90 days after the
end of each fiscal year of Landec, audited consolidated financial statements of
Landec and its subsidiaries with the unqualified opinion of independent
certified public accountants selected by Landec and reasonably acceptable to
Lender, which annual financial statements shall include the consolidated balance
sheet of Landec and its subsidiaries as at the end of such fiscal year and the
related consolidated statements of income, retained earnings and cash flows of
Landec and its subsidiaries for the fiscal year then ended, all in reasonable
detail and prepared in accordance with GAAP, together with (i) a report signed
by such accountants stating that in making the investigations necessary for said
opinion they obtained no knowledge, except as specifically stated, of any
Default or Event of Default hereunder; and (ii) a certificate of the chief
financial officer of Landec in the form of Exhibit C hereto stating that such
financial statements have been prepared in accordance with GAAP and whether or
not such officer has knowledge of the occurrence of any Default or Event of
Default hereunder and, if so, stating in reasonable detail the facts with
respect thereto;
 
(b)           as soon as available and in any event within 45 days after the end
of each fiscal quarter of Landec, an unaudited/internal consolidated balance
sheet and statements of income and retained earnings of Landec and its
subsidiaries as at the end of and for such quarter and for the year to date
period then ended, in reasonable detail and stating in comparative form the
figures for the corresponding date and periods in the previous year, all
prepared in accordance with GAAP and certified by the chief financial officer of
Landec, subject to year-end audit adjustments; and accompanied by a certificate
of that officer in the form of Exhibit C hereto stating (i) that such financial
statements have been prepared in accordance with GAAP, and (ii) whether or not
such officer has knowledge of the occurrence of any Default or Event of Default
hereunder not theretofore reported and remedied and, if so, stating in
reasonable detail the facts with respect thereto;
 
(c)           as promptly as practicable (but in any event not later than ten
 Business Days) after an officer of any Borrower obtains knowledge of the
occurrence of any event that constitutes a Default or an Event of Default
hereunder, notice of such occurrence, together with a detailed statement by a
responsible officer of such Borrower of the steps being taken by Borrowers to
cure the effect of such Default or Event of Default;
 
(d)           promptly upon knowledge thereof, notice of any loss or destruction
of or damage to any Collateral having a fair market value in excess of $100,000
or of any material adverse change in any Collateral;
 
(e)           promptly upon knowledge thereof, notice of any violation by any
Borrower of any law, rule or regulation, the noncompliance with which could
reasonably be expected to cause a material adverse effect on its financial
condition, operations or business of Borrowers taken as a whole; and
 
 
16

--------------------------------------------------------------------------------

 
 
(f)            promptly upon knowledge thereof, notice of any material adverse
change in the financial or operating condition of any Credit Party.
 
Notwithstanding anything in this Section to the contrary, Credit Parties shall
be deemed to have satisfied the obligations in clauses (a) and (b) of this
Section (other than the obligation to provide a certificate of the chief
financial officer of Landec) on the date on which Landec posts such documents,
or provides a link thereto on Landec’s website on the internet at the website
address www.landec.com (or any successor page notified to Lender).  Furthermore,
documents required to be delivered pursuant to clauses (a) and (b) of this
Section may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which such documents are filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval System.
 
Section 6.02.  Books and Records; Inspection and Examination.  Each Borrower
will keep accurate books of record and account for itself pertaining to the
Collateral and pertaining to such Borrower’s business and financial condition
and such other matters as Lender may from time to time request in which true and
complete entries will be made in accordance with GAAP and, upon request of
Lender, will permit any officer, employee, attorney or accountant for Lender to
audit, review, make extracts from, or copy any and all corporate and financial
books, records and properties of such Borrower at all times during ordinary
business hours, and to discuss the affairs of such Borrower with any of its
directors, officers, employees or agents.  Borrowers will permit Lender, or its
employees, accountants, attorneys or agents, to examine and copy any or all of
their records and to examine and inspect the Collateral at any time during
Borrowers’ business hours.
 
Section 6.03.  Compliance With Laws.  Borrowers will (a) comply with the
requirements of applicable laws and regulations, the noncompliance with which
could reasonably be expected to cause a material adverse effect on their
financial condition, operations or business and (b) use and keep the Collateral,
and will require that others use and keep the Collateral, only for lawful
purposes, without violation of any federal, state or local law, statute or
ordinance.  Borrower shall secure all permits and licenses, if any, necessary
for the installation and operation of the Collateral.  Borrowers shall comply in
all respects (including, without limitation, with respect to the use,
maintenance and operation of each portion of the Collateral) with all laws of
the jurisdictions in which its operations involving any portion of the
Collateral may extend and of any legislative, executive, administrative or
judicial body exercising any power or jurisdiction over any portion of the
Collateral or its interest or rights under this Agreement, the noncompliance
with which could reasonably be expected to cause a material adverse effect on
its financial condition, operations or business of Borrowers taken as a whole.
 
 
17

--------------------------------------------------------------------------------

 
 
Section 6.04.  Environmental Compliance.  Borrowers shall promptly comply with
all statutes, regulations and ordinances, and with all orders, decrees or
judgments of governmental authorities or courts having jurisdiction, relating to
the use, collection, treatment, disposal, storage, control, removal or cleanup
of Hazardous Waste or Materials in, on or under the Properties or any adjacent
property, or incorporated in any improvements, at Borrowers’ expense.  In the
event that Lender or Collateral Agent at any time believes, in its sole but
reasonable discretion, that any Property is not free of all Hazardous Waste or
Materials other than Permitted Substances (as defined in the Environmental
Indemnity Agreement) or that any Borrower has violated any applicable
Environmental Laws with respect to any Property, then, upon request by Lender or
Collateral Agent, Borrowers promptly shall obtain and furnish to Lender and
Collateral Agent, at Borrowers’ sole cost and expense, an environmental audit
and inspection of such Property from an expert satisfactory to Lender and
Collateral Agent in their sole but reasonable discretion.  In the event that
Borrowers fail to promptly obtain such audit or inspection, Lender or Collateral
Agent or its agents may perform or obtain such audit or inspection at Borrowers’
sole cost and expense.  Lender and Collateral Agent may, but are not obligated
to, enter upon any Property and take such actions and incur such costs and
expenses to effect such compliance as they deem advisable to protect their
interest in such Property; and whether or not any Borrower has actual knowledge
of the existence of Hazardous Waste or Materials on such Property or any
adjacent property as of the date hereof, Borrowers shall reimburse Lender and
Collateral Agent as provided herein for the full amount of all reasonable costs
and expenses incurred by Lender or Collateral Agent prior to Collateral Agent
acquiring title to any Property through foreclosure or acceptance of a deed in
lieu of foreclosure, in connection with such compliance activities.  Neither
this provision nor any provision herein or in the Mortgages or related documents
shall operate to put Lender or Collateral Agent in the position of an owner of
any Property prior to any acquisition of such Property by Lender or Collateral
Agent.  The rights granted to Lender and Collateral Agent herein and in the
Mortgages or related documents are granted solely for the protection of
Collateral Agent’s lien and security interest covering the Properties and do not
grant to Lender and Collateral Agent the right to control any Borrower’s
actions, decisions or policies regarding Hazardous Waste or Materials.
 
Section 6.05.  Payment of Taxes and Other Claims.  Borrowers will pay or
discharge, when due, (a) all taxes, assessments and governmental charges levied
or imposed upon them or upon their income or profits, upon any properties
belonging to them (including, without limitation, the Collateral) or upon or
against the creation, perfection or continuance of the lien created pursuant to
this Agreement or the Mortgages, prior to the date on which penalties attach
thereto, (b) all federal, state and local taxes required to be withheld by them,
and (c) all lawful claims for labor, materials and supplies which, if unpaid,
might by law become a lien or charge upon any properties of any Borrower;
provided, that Borrowers shall not be required to pay any Contested
Taxes.  Borrowers will pay, as the same respectively come due, all taxes and
governmental charges of any kind whatsoever that may at any time be lawfully
assessed or levied against or with respect to the Collateral (other than
Contested Taxes), as well as all gas, water, steam, electricity, heat, power,
telephone, utility and other charges incurred in the operation, maintenance,
use, occupancy and upkeep of the Collateral.
 
 
18

--------------------------------------------------------------------------------

 
 
Section 6.06.  Preservation and Maintenance of Collateral.  Borrowers (a) shall,
at their own expense, maintain, preserve and keep the Collateral in good repair,
working order and condition, and shall from time to time make all repairs and
replacements necessary to keep the Collateral in such condition, and in
compliance with state and federal laws, ordinary wear and tear excepted,
(b) shall not commit waste or permit impairment or deterioration of the
Collateral, (c) shall not abandon the Collateral, (d) shall restore or repair
promptly and in a good and workmanlike manner all or any portion of the
Collateral to the equivalent of its original condition, or such other condition
as Lender may approve in writing, in the event of any damage, injury or loss
thereto, whether or not insurance proceeds are available to cover in whole or in
part the costs of such restoration or repair, (e) shall keep all improvements
and fixtures on the Properties, in good repair and shall replace fixtures and
equipment on the Properties when necessary to keep such items in good repair,
(f) shall generally operate and maintain the Properties in a manner to ensure
maximum rentals, and (g) shall give notice in writing to Lender of and, unless
otherwise directed in writing by Lender, appear in and defend any action or
proceeding purporting to affect the Collateral, the security of this Agreement
or the Mortgages or the rights or powers of Lender hereunder or
thereunder.  Neither any Borrower nor any tenant or other person shall remove,
demolish or alter any improvement now existing or hereafter erected on the
Properties or any fixture in or on the Properties except when incident to the
replacement of fixtures with items of like kind.  In the event that any portion
of the Collateral become worn out, lost, destroyed, damaged beyond repair or
otherwise rendered unfit for use, Borrowers, at their own expense and
expeditiously, will replace or cause the replacement of such portion by
replacement property free and clear of all liens and encumbrances and with a
value and utility at least equal to that of the property being replaced
(assuming that such replaced portions were otherwise in good working order and
repair).  All such replacement property shall be deemed to be incorporated
immediately into and to constitute an integral portion of the Collateral and, as
such, shall be subject to the terms of this Agreement and the
Mortgages.  Neither Lender nor Collateral shall have any responsibility in any
of these matters, or for the making of improvements or additions to the
Collateral.
 
Each Borrower represents, warrants and covenants that the Properties are and
shall be in compliance with the Americans with Disabilities Act of 1990 and all
of the regulations promulgated thereunder to the extent applicable to the
Properties, as the same may be amended from time to time.
 
Section 6.07.  Insurance.  (a)  Borrowers shall obtain and maintain the
following types of insurance upon and relating to the Real Estate Collateral:
 
(i)             “Special Form” property and fire insurance (with extended
coverage endorsement including malicious mischief and vandalism) in an amount
not less than the full replacement value of the Collateral (with a deductible
not to exceed $100,000), naming Collateral Agent under a lender’s loss payable
endorsement naming Collateral Agent as mortgagee and loss payee and including
agreed amount, inflation guard, replacement cost and waiver of subrogation
endorsements;
 
(ii)            Commercial general liability insurance in an amount not less
than $2,000,000 per occurrence and on an occurrence basis, insuring against
personal injury, death and property damage and naming Collateral Agent and
Lender as additional insureds;
 
(iii)           Business interruption insurance or rent loss insurance, as
applicable, covering loss of rental (including all expenses payable by tenants)
for up to six months in an amount of up to $5,126,000;
 
(iv)           Flood hazard insurance with respect to each Property in amounts
not less than the maximum limit of coverage then available with respect to such
Property or the amount of such Property, whichever is less if such Property is
located in an area designated by the Federal Emergency Management Act or is
hereafter designated or identified as an area having special flood hazards by
the Department of Housing and Urban Development or such other official as shall
from time to time be authorized by federal or state law to make such designation
pursuant to any national or state program of flood insurance; and
 
 
19

--------------------------------------------------------------------------------

 
 
(v)           Such other types of insurance or endorsements to existing
insurance as may be required from time to time by Lender or Collateral Agent.
 
(b)           Upon the request of Lender or Collateral Agent, Borrowers shall
increase the coverages under any of the insurance policies required to be
maintained hereunder or otherwise modify such policies in accordance with
Lender’s standard commercial lending practices.
 
(c)           All of the insurance policies required hereunder shall be issued
by corporate insurers licensed to do business in the state in which each
Property is located and having a Best’s Rating-Financial Size Rating of A:VIII
or better as determined and published by A.M. Best Company and shall be in form
acceptable to Lender and Collateral Agent.  Certificates of all insurance
required to be maintained hereunder shall be delivered to Lender and Collateral
Agent (which may include the requirement of an Acord 28 “Evidence of Property
Insurance” form as to property insurance) prior to or contemporaneously with
Borrowers’ execution of this Agreement.  All such certificates shall be in form
reasonably acceptable to Lender and Collateral Agent and with respect to
property insurance shall require the insurance company to give to Collateral
Agent at least 30 days’ prior written notice before canceling the policy for any
reason or materially amending it.  In addition, with respect to any liability
policies Borrowers’ insurance broker shall endeavor to provide Collateral Agent
30 days’ prior written notice of cancellation or non-renewal (other than
cancellation or non-renewal based on non-payment of premium) and 10 days prior
written notice for cancellation or non-renewal based on non-payment of
premium.  Certificates evidencing all renewal and substitute policies of
insurance shall be delivered to Collateral Agent at least 15 days before
termination of the policies being renewed or substituted.  If any loss shall
occur at any time after the occurrence and during the continuance of an Event of
Default, Collateral Agent shall be entitled to the benefit of all insurance
policies held or maintained by Borrowers, to the same extent as if same had been
made payable to Collateral Agent, and upon foreclosure under the Mortgages,
Collateral Agent shall become the owner thereof.  Lender and Collateral Agent
shall have the right, but not the obligation, to make premium payments, at
Borrowers’ expense, to prevent any cancellation, endorsement, alteration or
reissuance of any policy of insurance maintained by any Borrower, and such
payments shall be accepted by the insurer to prevent same.
 
 
20

--------------------------------------------------------------------------------

 
 
(d)           As among Lender, Collateral Agent and Borrowers, Borrowers assume
all risks and liabilities from any cause whatsoever, whether or not covered by
insurance, for loss or damage to any portion of the Collateral and for injury to
or death of any person or damage to any property, whether such injury or death
be with respect to agents or employees of any Borrower or of third parties, and
whether such property damage be to any Borrower’s property or the property of
others.  Whether or not covered by insurance, Borrowers hereby assume
responsibility for and agrees to reimburse Lender and Collateral Agent for and
will indemnify, defend and hold Lender and Collateral Agent harmless from and
against all liabilities, obligations, losses, damages, penalties, claims,
actions, costs and expenses (including reasonable attorneys’ fees) of whatsoever
kind and nature, imposed on, incurred by or asserted against Lender or
Collateral Agent that in any way relate to or arise out of this Agreement, the
transactions contemplated hereby and the Collateral, including but not limited
to, (i) the selection, manufacture, construction, purchase, acceptance or
rejection of the Collateral or the ownership of the Collateral, (ii) the
delivery, lease, possession, maintenance, use, condition, return or operation of
the Collateral, (iii) the condition of the Collateral sold or otherwise disposed
of after possession by any Borrower, (iv) any patent or copyright infringement,
(v) the conduct of any Borrower, its officers, employees and agents, (vi) a
breach of any Borrower of any of its covenants or obligations under any Borrower
Document and (vii) any claim, loss, cost or expense involving alleged damage to
the environment relating to the Collateral, including, but not limited to
investigation, removal, cleanup and remedial costs.  All amounts payable by
Borrowers pursuant to the immediately preceding sentence shall be paid within
ten (10) days after written demand of Lender or Collateral Agent, as the case
may be.  This provision shall survive the termination of this Agreement.


Section 6.08.  Preservation of Existence.  Subject to the proviso set forth in
Section 7.02 hereof, each Borrower will preserve and maintain its existence and
all of its rights, privileges and franchises necessary or desirable in the
normal conduct of its business; and shall conduct its business in an orderly,
efficient and regular manner.
 
Section 6.09.  Performance by Lender.  If any Borrower at any time fails to
perform or observe any of the covenants or agreements contained in any Borrower
Document, and if such failure shall continue for a period of 10 calendar days
after Lender or Collateral Agent gives such Borrower written notice thereof (or
in the case of the agreements contained in Sections 6.06 and 6.07 hereof,
immediately upon the occurrence of such failure, without notice or lapse of
time), Lender or Collateral Agent may, but need not, perform or observe such
covenant on behalf and in the name, place and stead of such Borrower (or, at
Lender’s or Collateral Agent’s option, in Lender’s or Collateral Agent’s name)
and may, but need not, take any and all other actions which Lender or Collateral
Agent may reasonably deem necessary to cure or correct such failure (including,
without limitation, the payment of taxes, the satisfaction of security
interests, liens or encumbrances, the performance of obligations owed to account
debtors or other obligors, the procurement and maintenance of insurance, the
execution of assignments, security agreements and financing statements, and the
endorsement of instruments); and Borrowers shall thereupon pay to Lender and
Collateral Agent within ten (10) days after written demand the amount of all
moneys expended and all costs and expenses (including reasonable attorneys’ fees
and legal expenses) incurred by Lender or Collateral Agent in connection with or
as a result of the performance or observance of such agreements or the taking of
such action by Lender or Collateral Agent, together with interest thereon from
the date expended or incurred at the lesser of 10% per annum or the highest rate
permitted by law.  To facilitate the performance or observance by Lender and
Collateral Agent of such covenants of Borrowers, each Borrower hereby
irrevocably appoints Lender and Collateral Agent, or the delegate of Lender or
Collateral Agent, acting alone, as the attorney in fact of such Borrower with
the right (but not the duty) from time to time to create, prepare, complete,
execute, deliver, endorse or file in the name and on behalf of such Borrower any
and all instruments, documents, assignments, security agreements, financing
statements, applications for insurance and other agreements and writings
required to be obtained, executed, delivered or endorsed by such Borrower under
this Agreement.
 
 
21

--------------------------------------------------------------------------------

 
 
Section 6.10.  GreenLine Permits.  Borrowers shall provide Collateral Agent with
evidence of obtaining all of the GreenLine Permits, the form and substance of
which shall be acceptable in Collateral Agent’s sole but reasonable discretion,
within 30 days of the Closing Date; provided, however, that, if Borrowers are
unable to obtain the GreenLine Permits within such 30-day period and are
diligently pursuing the receipt of the same, Borrowers shall have an additional
30-day period to obtain the GreenLine Permits.  The failure of Borrowers to
comply with this Section or otherwise obtain the GreenLine Permits within 60
days of the Closing Date shall constitute an immediate Event of Default
hereunder.
 
ARTICLE VII
 
NEGATIVE COVENANTS OF BORROWERS
 
So long as the Loan shall remain unpaid, Borrowers agree that:
 
Section 7.01.  Sale of Assets.  No Borrower will sell, lease, assign, transfer
or otherwise dispose of all or a substantial part of its assets or of any of the
Real Estate Collateral or any interest therein (whether in one transaction or in
a series of transactions).
 
Section 7.02.  Consolidation and Merger.  No Borrower will consolidate with or
merge into any person, or permit any other person to merge into it or acquire
(in a transaction analogous in purpose or effect to a consolidation or merger)
all or substantially all of the assets of any other person; provided, however,
notwithstanding the foregoing or any other provision in this Agreement or any
other Loan Document to the contrary, (i) GreenLine Logistics may merge into Apio
with the survivor being Apio; and (ii) GreenLine SC may merge into GreenLine
Foods with the survivor being GreenLine Foods and GreenLine Holding
and  GreenLine Foods may merge into Apio with Apio being the survivor thereof
(the “Merger”), provided that Borrowers provide Lender with the following items
in form and substance acceptable to Lender:
 
(a)           An assignment and assumption agreement (the “Assignment”),
properly executed on behalf of Credit Parties and a memorandum of which for
recordation in the real estate records of Wood County, Ohio, York County,
Pennsylvania and York County, South Carolina.


(b)           A certificate of the Secretary or an Assistant Secretary of Apio
certifying as to (i) the resolutions of Apio, authorizing the execution,
delivery and performance of the Assignment and any related documents, (ii) the
bylaws of Apio, and (iii) the signatures of the officers or agents of Apio
authorized to execute and deliver the Assignment and other instruments,
agreements and certificates on behalf of Apio.
 
(c)           Currently certified copies of the Article of Incorporation of
Apio, including evidence of the Merger.
 
 
22

--------------------------------------------------------------------------------

 
 
(d)           A Certificate of Good Standing issued as to Apio by the Secretary
of the State of the States of California, Ohio, Pennsylvania and South Carolina
not more than 30 days after the date of the Merger.


(e)           Financing statements authorized by Apio, as debtor, and naming
Collateral Agent, as secured party.


(f)            Current searches of appropriate filing offices showing that (i)
no state or federal tax liens have been filed and remain in effect against Apio,
(ii) no financing statements have been filed and remain in effect against Apio
relating to the Collateral except those financing statements filed by Lender,
and (iii) all financing statements necessary to perfect the security interest
created pursuant to this Agreement have been filed.


(g)           An opinion of counsel to Apio, addressed to Lender and Collateral
Agent.


(h)           Date down and mortgage modification endorsements to Collateral
Agent’s tile insurance policies insuring the liens of the Mortgages against the
Properties located in Ohio, Pennsylvania and South Carolina.


(i)             Payment of Lender’s expenses incurred in connection with the
Merger.


(j)            Any other documents or items reasonably required by Lender.
 
Section 7.03.  Accounting.  No Borrower will adopt, permit or consent to any
material change in accounting principles other than as required by GAAP.  No
Borrower will adopt, permit or consent to any change in its fiscal year.
 
Section 7.04.  Modifications and Substitutions.  Except for the enclosure of the
30,000 square foot portion of the Property located in California as previously
disclosed to Lender, no Borrower shall make any material alterations,
modifications or additions to, or substitutions of, the Real Estate Collateral
without the prior written consent of Lender (such consent not to be unreasonably
withheld or delayed); provided, however, that any substitutions made pursuant to
Borrowers’ obligations to make repairs referenced under any provision of this
Agreement shall not require such prior written consent.  Borrowers shall provide
such documents or assurances as Lender may reasonably request to maintain or
confirm the lien in favor of Lender on the Real Estate Collateral as so altered,
modified or substituted.
 
Section 7.05.  Use of Property.  Unless required by applicable law or unless
Lender has otherwise agreed in writing, no Borrower shall allow changes in the
use for which all or any part of any Property was intended at the time this
Agreement was executed.  No Borrower shall, without Lender’s prior written
consent, (a) initiate or acquiesce in a change in the zoning classification
(including any variance under any existing zoning ordinance applicable to any
Property), (b) permit the use of any Property to become a non-conforming use
under applicable zoning ordinances, (c) file any subdivision or parcel map
affecting any Property, or (d) amend, modify or consent to any easement or
covenants, conditions and restrictions pertaining to any Property.
 
 
23

--------------------------------------------------------------------------------

 
 
ARTICLE VIII

 
DAMAGE AND DESTRUCTION; CONDEMNATION
 
Section 8.01.  Damage and Destruction.  Borrowers shall provide a complete
written report to Collateral Agent and Lender immediately upon any loss, theft,
damage or destruction of any Collateral and of any accident involving any Real
Estate Collateral resulting in a loss of at least $350,000.  With respect to any
Damaged Collateral, Borrowers shall as soon as practicable after such event
either: (a) replace the same at Borrowers’ sole cost and expense with property
having substantially similar specifications and of equal or greater value to the
Damaged Collateral immediately prior to the time of the loss occurrence, such
replacement property to be subject to Collateral Agent’s and Lender’s approval,
whereupon such replacement property shall be substituted in this Agreement and
the other related documents by appropriate endorsement or amendment; or (b) with
respect to Damaged Collateral involving a loss of at least $350,000, pay the
applicable Damaged Collateral Amount.  With respect to Damaged Collateral
involving a loss of at least $350,000, Borrowers shall notify Collateral Agent
and Lender of which course of action it will take within 30 calendar days after
the loss occurrence.  If, within 90 calendar days of the loss occurrence,
(a) Borrowers fail to notify Collateral Agent and Lender; (b) Borrowers,
Collateral Agent and Lender fail to execute an amendment to this Agreement and
any related document to delete the Damaged Collateral and add the replacement
property or (c) Borrowers fail to pay the applicable Damaged Collateral Amount,
then Lender may, at its sole discretion, declare the applicable Damaged
Collateral Amount to be immediately due and payable, and Borrowers are required
to pay the same.  The Net Proceeds of insurance with respect to the Damaged
Collateral shall be made available by Collateral Agent to be applied to
discharge Borrowers’ obligation under this Section.  The payment of the Damaged
Collateral Amount and the termination of Collateral Agent’s interest in the
Damaged Collateral is subject to the terms of Section 2.07 hereof.  For purposes
of this Section, the term “Net Proceeds” shall mean the amount remaining from
the gross proceeds of any insurance claim after deducting all expenses
(including reasonable attorneys’ fees) incurred in the collection of such claim.
 
Section 8.02.  Condemnation.  If the Real Estate Collateral, or any part thereof
with a book value in excess of $350,000, shall be condemned for any reason,
including without limitation fire or earthquake damage, or otherwise taken for
public or quasi-public use under the power of eminent domain, or be transferred
in lieu thereof, all damages or other amounts awarded for the taking of, or
injury to, the Real Estate Collateral shall be paid to Collateral Agent who
shall have the right, in its sole and absolute discretion, to apply the amounts
so received against (a) the costs and expenses of Collateral Agent and Lender,
including reasonable attorneys’ fees incurred in connection with collection of
such amounts, and (b) the balance against the amounts due hereunder; provided,
however, that if (i) no Event of Default shall have occurred and be continuing
hereunder, (ii) Borrowers provide evidence satisfactory to Collateral Agent and
Lender of its ability to pay all amounts becoming due hereunder during the
pendency of any restoration or repairs to or replacement of the Real Estate
Collateral, (iii) Collateral Agent determines, in its sole discretion, that the
proceeds of such award are sufficient to restore, repair, replace and rebuild
the Real Estate Collateral as nearly as possible to its value, condition and
character immediately prior to such taking (or, if the proceeds of such award
are insufficient for such purpose, if Borrowers provide additional sums to
Collateral Agent’s satisfaction so that the aggregate of such sums and the
proceeds of such award will be sufficient for such purpose), and (iv) Borrowers
provide evidence satisfactory to Collateral Agent in its sole but reasonable
discretion that none of the tenants of such Property will terminate their lease
agreements as a result of either the condemnation or taking or the repairs to or
replacement of the Real Estate Collateral, the proceeds of such award, together
with additional sums provided by Borrowers, shall be placed in a separate
account for the benefit of Collateral Agent and Borrowers to be used to restore,
repair, replace and rebuild the Real Estate Collateral as nearly as possible to
its value, condition and character immediately prior to such taking.  All work
to be performed in connection therewith shall be pursuant to a written contract
therefor, which contract shall be subject to the prior approval of Collateral
Agent.  To the extent that any funds remain after the Real Estate Collateral has
been so restored and repaired, the same shall be applied against the amounts due
hereunder in such order as Collateral Agent and Lender may elect.  To enforce
their rights hereunder, Collateral Agent and Lender shall be entitled to
participate in and control any condemnation proceedings relating to any portion
of the Real Estate Collateral with a book value of at least $350,000 and to be
represented therein by counsel of their own choice, and Borrowers will deliver,
or cause to be delivered to Collateral Agent and Lender such instruments as may
be requested by them from time to time to permit such participation.  In the
event Lender, as a result of any such judgment, decree or award, believes in its
sole but reasonable discretion that the payment or performance of the Loan is
impaired, Lender may declare all of the amounts due hereunder immediately due
and payable.
 
 
24

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
ASSIGNMENT, SUBLEASING AND SELLING
 
Section 9.01.  Assignment by Lender.  This Agreement, and the obligations of
Borrowers to make payments hereunder, may be assigned and reassigned in whole or
in part to one or more assignees or subassignees by Lender at any time
subsequent to its execution, without the necessity of obtaining the consent of
any Borrower; provided, however, that no such assignment or reassignment shall
be effective unless and until Borrowers shall have received notice of the
assignment or reassignment disclosing the name and address of the assignee or
subassignee.  Upon receipt of notice of assignment, Borrowers shall agree to
make all payments to the assignee designated in the notice of assignment,
notwithstanding any claim, defense, setoff or counterclaim whatsoever (whether
arising from a breach of this Agreement or otherwise) that Borrowers may from
time to time have against Lender or the assignee.  Borrowers agree to execute
all documents, including notices of assignment and chattel mortgages, which may
be reasonably requested by Lender or its assignee to protect their interest in
the Collateral and in this Agreement.
 
Section 9.02.  No Sale or Assignment by Borrowers.  This Agreement and the
interest of Borrowers in the Collateral may not be sold, assumed, assigned or
encumbered by Borrowers other than (a) in accordance with Section 7.01 hereof
and (ii) by the lien created hereunder and under the Mortgages, the Permitted
Exceptions and the Permitted Liens.
 
ARTICLE X

 
EVENTS OF DEFAULT AND REMEDIES
 
Section 10.01.  Events of Default.  The following constitute “Events of Default”
under this Agreement:
 
(a)           failure by Borrowers to pay to Lender when due any Loan Payment or
to pay any other payment required to be paid hereunder and the continuation of
such failure for a period of 10 days;
 
(b)           failure by Borrowers to maintain insurance on the Real Estate
Collateral in accordance with Section 6.07 hereof;
 
(c)           failure by Borrowers to comply with the provisions of Section
5.04, 6.01, 7.01 or 7.02 hereof;
 
(d)           failure by any Credit Party to observe and perform any other
covenant, condition or agreement contained in any Borrower Document or in any
other document or agreement executed in connection herewith on its part to be
observed or performed for a period of 30 days after written notice is given to
such Credit Party specifying such failure and directing that it be remedied;
provided, however, that, if the failure stated in such notice cannot be
corrected within such 30-day period, Lender will not unreasonably withhold its
consent to an extension of such time if corrective action is instituted by
Credit Parties, within the applicable period and diligently pursued until the
default is corrected;
 
(e)           any Credit Party shall be or become insolvent, or admit in writing
its inability to pay its debts as they mature, or make an assignment for the
benefit of creditors; or any Credit Party shall apply for or consent to the
appointment of any receiver, trustee or similar officer for it or for all or any
substantial part of its property; or such receiver, trustee or similar officer
shall be appointed without the application or consent of such Credit Party; or
any Credit Party shall institute (by petition, application, answer, consent or
otherwise) any bankruptcy, insolvency, reorganization, arrangement, readjustment
of debt, dissolution, liquidation or similar proceeding relating to it under the
laws of any jurisdiction; or any such proceeding shall be instituted (by
petition, application or otherwise) against any Credit Party; or any judgment,
writ, warrant of attachment or execution or similar process shall be issued or
levied against a substantial part of the property of any Credit Party;
 
(f)           determination by Lender that any representation or warranty made
by any Credit Party in any Loan Document or in any other document executed in
connection herewith was untrue in any material respect when made;
 
(g)           an amendment or termination relating to a filed financing
statement describing any of the Collateral is improperly filed;
 
 
25

--------------------------------------------------------------------------------

 
 
(h)           the occurrence of an event of default and the expiration of any
applicable notice and cure period under the Equipment Credit Facility or the
Revolving Credit Facility;
 
(i)            the occurrence of an event of default and the expiration of any
applicable notice and cure period under any instrument, agreement or other
document evidencing, relating to or securing any indebtedness or other monetary
obligation of any Credit Party having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
$1,000,000 when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise);
 
(j)            either Guarantor shall repudiate, purport to revoke or fail to
perform such Guarantor’s obligations under the Guaranty Agreement;
 
(k)           except as otherwise provided pursuant to Section 7.02 hereof,
ownership of any Borrower changes during the period that the Loan is outstanding
(each Borrower hereby acknowledges that Lender has made its decision to enter
into the transactions contemplated hereby based upon the management expertise of
the current owners and their ownership of such Borrower); and
 
(l)            the occurrence of an event of default and the expiration of any
applicable notice and cure period under any Borrower Document or any other
agreement between or among GECC and any Borrower.
 
Section 10.02.  Remedies on Default.  Whenever an Event of Default described in
Section 10.01(e) hereof shall have occurred, the Prepayment Amount automatically
shall be due and payable, whereupon the Prepayment Amount automatically shall
become and be forthwith due and payable without presentment, notice of dishonor,
protest or further notice of any kind, all of which are hereby expressly waived
by Borrowers.  Whenever any Event of Default shall have occurred, Lender and/or
Collateral Agent shall have the right, at its sole option without any further
demand or notice, to take any one or any combination of the following remedial
steps which are accorded to Lender by applicable law:
 
(a)           by notice to any Borrower, declare the Prepayment Amount to be
forthwith due and payable, whereupon the Prepayment Amount shall become and be
forthwith due and payable, without presentment, notice of dishonor, protest or
further notice of any kind, all of which are hereby expressly waived by
Borrowers;
 
(b)           proceed by appropriate court action to enforce specific
performance by Borrowers of the applicable covenants of this Agreement or to
recover for the breach thereof, including the payment of all amounts due from
Borrowers.  Borrowers shall pay or repay to Lender and Collateral Agent all
costs of such action or court action, including, without limitation, reasonable
attorneys’ fees;
 
(c)           exercise all rights and remedies under any Borrower Document; and
 
 
26

--------------------------------------------------------------------------------

 
 
(d)           take whatever action at law or in equity that may appear necessary
or desirable to enforce its rights with respect to the Collateral.  Borrowers
shall pay or repay to Lender all costs of such action or court action,
including, without limitation, reasonable attorneys’ fees.
 
All proceeds from any disposition of the Collateral shall be applied in the
following manner:
 
FIRST, to pay all proper and reasonable costs and expenses associated with the
recovery, repair, storage and sale of the Collateral, including reasonable
attorneys’ fees and expenses;
 
SECOND, to pay (i) Lender the amount of all unpaid Loan Payments or other
obligations (whether direct or indirect owed by Borrowers to Lender), if any,
which are then due and owing, together with interest and late charges thereon,
(ii) Lender the then applicable Prepayment Amount (taking into account the
payment of past-due Loan Payments as aforesaid), plus a pro rata allocation of
interest, at the rate utilized to calculate the Loan Payments, from the next
preceding due date of a Loan Payment until the date of payment by the buyer, and
(iii) any other amounts due hereunder, including indemnity payments, taxes,
charges, reimbursement of any advances and other amounts payable to Lender or
Collateral Agent hereunder; and
 
THIRD, to pay the remainder of the sale proceeds, purchase moneys or other
amounts paid by a buyer of the Collateral to Borrowers.
 
Notwithstanding any other remedy exercised hereunder, Borrowers shall remain
obligated to pay to Lender any unpaid portion of the Prepayment Amount.
 
Section 10.03.  No Remedy Exclusive.  No remedy herein conferred upon or
reserved to Lender or Collateral Agent is intended to be exclusive and every
such remedy shall be cumulative and shall be in addition to every other remedy
given under this Agreement or now or hereafter existing at law or in equity.  No
delay or omission to exercise any right or power accruing upon any Event of
Default shall impair any such right or power or shall be construed to be a
waiver thereof, but any such right or power may be exercised from time to time
and as often as may be deemed expedient.  In order to entitle Lender or
Collateral Agent to exercise any remedy reserved to it in this Article, it shall
not be necessary to give any notice other than such notice as may be required by
this Article.  All remedies herein conferred upon or reserved to Lender or
Collateral Agent shall survive the termination of this Agreement.
 
Section 10.04.  Late Charge; Default Interest.  If Lender does not receive from
Borrowers payment in full of any Loan Payment or any other sum due under this
Agreement or any other Loan Document within 10 days after its due date,
Borrowers agree to pay a late fee equal to five percent (5%) on such late Loan
Payment or other sum, but not exceeding any lawful maximum.  Such late fee will
be immediately due and payable, and is in addition to any other costs, fees and
expenses that Borrowers may owe as a result of such late payment.  Additionally,
if the Loan is accelerated pursuant to Section 10.02 hereof, the amounts due and
owing hereunder shall accrue interest at the lesser of 10% per annum or the
highest rate not prohibited by applicable law from the date of such accelerated
maturity until paid (both before and after any judgment).  The application of
such 10% interest rate shall not be interpreted or deemed to extend any cure
period set forth in this Agreement or any other Loan Document, cure any default
or otherwise limit Lender’s or Collateral Agent’s rights or remedies hereunder
or under any Loan Document.
 
 
27

--------------------------------------------------------------------------------

 
 
ARTICLE XI

 
MISCELLANEOUS
 
Section 11.01.  Costs and Expenses of Lender and Collateral Agent.  Borrowers
shall pay to Lender and Collateral Agent, in addition to the Loan Payments
payable by Borrowers hereunder, such amounts as shall be required by Lender or
Collateral Agent in payment of any reasonable costs and expenses incurred by
Lender or Collateral Agent in connection with the execution, performance or
enforcement of this Agreement, including but not limited to payment of all
reasonable fees, costs and expenses and all administrative costs of Lender or
Collateral Agent in connection with the Collateral, expenses (including, without
limitation, attorneys’ fees and disbursements), fees of auditors or attorneys,
insurance premiums not otherwise paid hereunder and all other direct and
necessary administrative costs of Lender or Collateral Agent or charges required
to be paid by it in order to comply with the terms of, or to enforce its rights
under, this Agreement.  Such costs and expenses shall be billed to Borrowers by
Lender or Collateral Agent, as the case may be, from time to time, together with
a statement certifying that the amount so billed has been paid by Lender or
Collateral Agent for one or more of the items above described, or that such
amount is then payable by Lender or Collateral Agent for such items.  Amounts so
billed shall be due and payable by Borrowers within 30 days after receipt of the
bill by Borrowers.
 
Section 11.02.  Disclaimer of Warranties.  LENDER MAKES NO WARRANTY OR
REPRESENTATION, EITHER EXPRESS OR IMPLIED, AS TO THE VALUE, DESIGN, CONDITION,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR FITNESS FOR USE OF THE
COLLATERAL, OR ANY OTHER WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, WITH
RESPECT THERETO.  In no event shall Lender be liable for any loss or damage in
connection with or arising out of this Agreement, the Collateral or the
existence, furnishing, functioning or Borrowers’ use of any item or products or
services provided for in this Agreement.
 
Section 11.03.  Notices.  All notices, certificates, requests, demands and other
communications provided for hereunder or under any Borrower Document shall be in
writing and shall be (a) personally delivered, (b) sent by first class United
States mail, or (c) sent by overnight courier of national reputation, in each
case addressed to the party to whom notice is being given at its address as set
forth above or, as to each party, at such other address as may hereafter be
designated by such party in a written notice to the other party complying as to
delivery with the terms of this Section.  All such notices, requests, demands
and other communications shall be deemed to have been given on (a) the date
received if personally delivered, (b) when deposited in the mail if delivered by
mail, or (c) the date sent if sent by overnight courier.  If notice to Borrowers
of any intended disposition of the Collateral or any other intended action is
required by law in a particular instance, such notice shall be deemed
commercially reasonable if given (in the manner specified in this Section) at
least 10 calendar days prior to the date of intended disposition or other
action.
 
 
28

--------------------------------------------------------------------------------

 
 
Section 11.04.  Further Assurance and Corrective Instruments.  Borrowers hereby
agree that they will, from time to time, execute, acknowledge and deliver, or
cause to be executed, acknowledged and delivered, such further acts,
instruments, conveyances, transfers and assurances, as Lender or Collateral
Agent reasonably deems necessary or advisable for the implementation,
correction, confirmation or perfection of any Borrower Document and any rights
of Lender or Collateral Agent thereunder.
 
Section 11.05.  Binding Effect; Time of the Essence.  This Agreement shall inure
to the benefit of and shall be binding upon Lender, Borrowers and their
respective successors and assigns.  Time is of the essence.
 
Section 11.06.  Severability.  In the event any provision of this Agreement
shall be held invalid or unenforceable by any court of competent jurisdiction,
such holding shall not invalidate or render unenforceable any other provision
hereof.
 
Section 11.07.  Amendments.  To the extent permitted by law, the terms of this
Agreement shall not be waived, altered, modified, supplemented or amended in any
manner whatsoever except by written instrument signed by the parties hereto, and
then such waiver, consent, modification or change shall be effective only in the
specific instance and for the specific purpose given.
 
Section 11.08.  Execution in Counterparts.  This Agreement may be executed in
several counterparts, each of which shall be an original and all of which shall
constitute one and the same instrument, and any of the parties hereto may
execute this Agreement by signing any such counterpart.
 
Section 11.09.  Applicable Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York (excluding
choice-of-law principles).
 
Section 11.10.  Captions.  The captions or headings in this Agreement are for
convenience only and in no way define, limit or describe the scope or intent of
any provisions or sections of this Agreement.
 
Section 11.11.  Entire Agreement.  The Borrower Documents and all exhibits
thereto constitute the entire agreement between Lender and Borrowers.  There are
no understandings, agreements, representations or warranties, express or
implied, not specified herein or in such documents regarding this Agreement or
the Properties.
 
Section 11.12.  Usury.  It is the intention of the parties hereto to comply with
any applicable usury laws; accordingly, it is agreed that, notwithstanding any
provisions to the contrary in this Agreement, in no event shall this Agreement
require the payment or permit the collection of interest or any amount in the
nature of interest or fees in excess of the maximum permitted by applicable law.
 
 
29

--------------------------------------------------------------------------------

 
 
Section 11.13.  Limitations of Liability.  In no event, whether as a result of
breach of contract, warranty, tort (including negligence or strict liability),
indemnity or otherwise, shall Lender, its assignees, if any, or Collateral Agent
be liable for any special, consequential, incidental, punitive or penal damages,
including, but not limited to, loss of profit or revenue, loss of use of the
Collateral, service materials or software, damage to associated equipment,
service materials or software, cost of capital, cost of substitute property,
service materials or software, facilities, services or replacement power or
downtime costs.
 
Section 11.14.  Waiver of Jury Trial.  LENDER, COLLATERAL AGENT AND BORROWERS
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS AGREEMENT, ANY
OF THE RELATED DOCUMENTS, ANY DEALINGS AMONG LENDER, COLLATERAL AGENT OR
BORROWERS RELATING TO THE SUBJECT MATTER OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS
BEING ESTABLISHED AMONG LENDER, COLLATERAL AGENT AND BORROWERS.  THE SCOPE OF
THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY
BE FILED IN ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS).  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT, ANY RELATED DOCUMENTS,
OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY RELATED TRANSACTIONS.  IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
 
[REMAINDER OF PAGE INTENTIONALLY BLANK; EXECUTION PAGE FOLLOWS.]
 
 
30

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement in their
respective corporate names by their duly authorized officers, all as of the date
first written above.
 

Lender and Collateral Agent: GENERAL ELECTRIC CAPITAL CORPORATION, as lender and
as collateral agent                     By:  /s/ Richard S. Hulit  

  Title: Transaction and Syndication Manager                   Borrowers:  APIO,
INC.                     By: /s/ Gregory S. Skinner     Title:  Vice President  
                 
APIO COOLING A CALIFORNIA LIMITED PARTNERSHIP
            By:       APIO, INC., its general partner  

 

    By:   /s/ Gregory S. Skinner       Title: Vice President                    
    GREENLINE FOODS, INC.                   By:  /s/ Gregory S. Skinner     
Title: Treasurer                     GREENLINE SOUTH CAROLINA PROPERTIES, LLC  
                  By:  /s/ Gregory S. Skinner          Title:   Treasurer      
   

                                                                                                                             
[EXECUTION PAGE OF LOAN AGREEMENT]
 
 
 

--------------------------------------------------------------------------------

 
 
Annex I to Loan Agreement
 
NOTICE ADDRESSES
 
Lender


General Electric Capital Corporation
230 Schilling Circle
Suite 300
Hunt Valley, MD 21031
 
Borrowers
 
Apio, Inc.
4575 W. Main St.; P.O. Box 727
Guadalupe, CA 93434
Attn: Jeffery S. Kraetsch
Corporate Controller
Facsimile: (805) 249-6239
 
Apio Cooling A California Limited Partnership
 
c/o Apio, Inc.
4575 W. Main St.; P.O. Box 727
Guadalupe, CA 93434
Attn: Jeffery S. Kraetsch
Corporate Controller
Facsimile: (805) 249-6239
 
GreenLine Foods, Inc.
 
c/o Apio, Inc.
4575 W. Main St.; P.O. Box 727
Guadalupe, CA 93434
Attn: Jeffery S. Kraetsch
Corporate Controller
Facsimile: (805) 249-6239
 
GreenLine South Carolina Properties, LLC
 
c/o Apio, Inc.
4575 W. Main St.; P.O. Box 727
Guadalupe, CA 93434
Attn: Jeffery S. Kraetsch
Corporate Controller
Facsimile: (805) 249-6239
 
 
 

--------------------------------------------------------------------------------

 
Exhibit A-1 to Loan Agreement
 
SCHEDULE OF LOAN PAYMENTS (PERMANENT NOTE)
 


 
Rate:
 
4.02%
               
Loan Amount:
 
17,956,250.00
               
Basis:
 
360 / 360
                                     
Payment
 
Starting
 
Loan
         
Remaining
Date
 
Balance
 
Payment
 
Interest
 
Principal
 
Balance
4/23/2012
 
-
 
-
 
-
 
-
 
17,956,250.00
5/1/2012
 
17,956,250.00
 
16,040.92
 
16,040.92
 
-
 
17,956,250.00
6/1/2012
 
17,956,250.00
 
133,060.07
 
60,153.44
 
72,906.63
 
17,883,343.37
7/1/2012
 
17,883,343.37
 
133,060.07
 
59,909.20
 
73,150.87
 
17,810,192.50
8/1/2012
 
17,810,192.50
 
133,060.07
 
59,664.14
 
73,395.93
 
17,736,796.57
9/1/2012
 
17,736,796.57
 
133,060.07
 
59,418.27
 
73,641.80
 
17,663,154.77
10/1/2012
 
17,663,154.77
 
133,060.07
 
59,171.57
 
73,888.50
 
17,589,266.27
11/1/2012
 
17,589,266.27
 
133,060.07
 
58,924.04
 
74,136.03
 
17,515,130.24
12/1/2012
 
17,515,130.24
 
133,060.07
 
58,675.69
 
74,384.38
 
17,440,745.86
1/1/2013
 
17,440,745.86
 
133,060.07
 
58,426.50
 
74,633.57
 
17,366,112.29
2/1/2013
 
17,366,112.29
 
133,060.07
 
58,176.48
 
74,883.59
 
17,291,228.70
3/1/2013
 
17,291,228.70
 
133,060.07
 
57,925.62
 
75,134.45
 
17,216,094.25
4/1/2013
 
17,216,094.25
 
133,060.07
 
57,673.92
 
75,386.15
 
17,140,708.10
5/1/2013
 
17,140,708.10
 
133,060.07
 
57,421.37
 
75,638.70
 
17,065,069.40
6/1/2013
 
17,065,069.40
 
133,060.07
 
57,167.98
 
75,892.09
 
16,989,177.31
7/1/2013
 
16,989,177.31
 
133,060.07
 
56,913.74
 
76,146.33
 
16,913,030.98
8/1/2013
 
16,913,030.98
 
133,060.07
 
56,658.65
 
76,401.42
 
16,836,629.56
9/1/2013
 
16,836,629.56
 
133,060.07
 
56,402.71
 
76,657.36
 
16,759,972.20
10/1/2013
 
16,759,972.20
 
133,060.07
 
56,145.91
 
76,914.16
 
16,683,058.04
11/1/2013
 
16,683,058.04
 
133,060.07
 
55,888.24
 
77,171.83
 
16,605,886.21
12/1/2013
 
16,605,886.21
 
133,060.07
 
55,629.72
 
77,430.35
 
16,528,455.86

 
 
 

--------------------------------------------------------------------------------

 
 
1/1/2014
 
16,528,455.86
 
133,060.07
 
55,370.33
 
77,689.74
 
16,450,766.12
2/1/2014
 
16,450,766.12
 
133,060.07
 
55,110.07
 
77,950.00
 
16,372,816.12
3/1/2014
 
16,372,816.12
 
133,060.07
 
54,848.93
 
78,211.14
 
16,294,604.98
4/1/2014
 
16,294,604.98
 
133,060.07
 
54,586.93
 
78,473.14
 
16,216,131.84
5/1/2014
 
16,216,131.84
 
133,060.07
 
54,324.04
 
78,736.03
 
16,137,395.81
6/1/2014
 
16,137,395.81
 
133,060.07
 
54,060.28
 
78,999.79
 
16,058,396.02
7/1/2014
 
16,058,396.02
 
133,060.07
 
53,795.63
 
79,264.44
 
15,979,131.58
8/1/2014
 
15,979,131.58
 
133,060.07
 
53,530.09
 
79,529.98
 
15,899,601.60
9/1/2014
 
15,899,601.60
 
133,060.07
 
53,263.67
 
79,796.40
 
15,819,805.20
10/1/2014
 
15,819,805.20
 
133,060.07
 
52,996.35
 
80,063.72
 
15,739,741.48
11/1/2014
 
15,739,741.48
 
133,060.07
 
52,728.13
 
80,331.94
 
15,659,409.54
12/1/2014
 
15,659,409.54
 
133,060.07
 
52,459.02
 
80,601.05
 
15,578,808.49
1/1/2015
 
15,578,808.49
 
133,060.07
 
52,189.01
 
80,871.06
 
15,497,937.43
2/1/2015
 
15,497,937.43
 
133,060.07
 
51,918.09
 
81,141.98
 
15,416,795.45
3/1/2015
 
15,416,795.45
 
133,060.07
 
51,646.26
 
81,413.81
 
15,335,381.64
4/1/2015
 
15,335,381.64
 
133,060.07
 
51,373.53
 
81,686.54
 
15,253,695.10
5/1/2015
 
15,253,695.10
 
133,060.07
 
51,099.88
 
81,960.19
 
15,171,734.91
6/1/2015
 
15,171,734.91
 
133,060.07
 
50,825.31
 
82,234.76
 
15,089,500.15
7/1/2015
 
15,089,500.15
 
133,060.07
 
50,549.83
 
82,510.24
 
15,006,989.91
8/1/2015
 
15,006,989.91
 
133,060.07
 
50,273.42
 
82,786.65
 
14,924,203.26
9/1/2015
 
14,924,203.26
 
133,060.07
 
49,996.08
 
83,063.99
 
14,841,139.27
10/1/2015
 
14,841,139.27
 
133,060.07
 
49,717.82
 
83,342.25
 
14,757,797.02
11/1/2015
 
14,757,797.02
 
133,060.07
 
49,438.62
 
83,621.45
 
14,674,175.57
12/1/2015
 
14,674,175.57
 
133,060.07
 
49,158.49
 
83,901.58
 
14,590,273.99
1/1/2016
 
14,590,273.99
 
133,060.07
 
48,877.42
 
84,182.65
 
14,506,091.34
2/1/2016
 
14,506,091.34
 
133,060.07
 
48,595.41
 
84,464.66
 
14,421,626.68
3/1/2016
 
14,421,626.68
 
133,060.07
 
48,312.45
 
84,747.62
 
14,336,879.06
4/1/2016
 
14,336,879.06
 
133,060.07
 
48,028.55
 
85,031.52
 
14,251,847.54
5/1/2016
 
14,251,847.54
 
133,060.07
 
47,743.69
 
85,316.38
 
14,166,531.16

 
 
 

--------------------------------------------------------------------------------

 
 
6/1/2016
 
14,166,531.16
 
133,060.07
 
47,457.88
 
85,602.19
 
14,080,928.97
7/1/2016
 
14,080,928.97
 
133,060.07
 
47,171.11
 
85,888.96
 
13,995,040.01
8/1/2016
 
13,995,040.01
 
133,060.07
 
46,883.38
 
86,176.69
 
13,908,863.32
9/1/2016
 
13,908,863.32
 
133,060.07
 
46,594.69
 
86,465.38
 
13,822,397.94
10/1/2016
 
13,822,397.94
 
133,060.07
 
46,305.03
 
86,755.04
 
13,735,642.90
11/1/2016
 
13,735,642.90
 
133,060.07
 
46,014.40
 
87,045.67
 
13,648,597.23
12/1/2016
 
13,648,597.23
 
133,060.07
 
45,722.80
 
87,337.27
 
13,561,259.96
1/1/2017
 
13,561,259.96
 
133,060.07
 
45,430.22
 
87,629.85
 
13,473,630.11
2/1/2017
 
13,473,630.11
 
133,060.07
 
45,136.66
 
87,923.41
 
13,385,706.70
3/1/2017
 
13,385,706.70
 
133,060.07
 
44,842.12
 
88,217.95
 
13,297,488.75
4/1/2017
 
13,297,488.75
 
133,060.07
 
44,546.59
 
88,513.48
 
13,208,975.27
5/1/2017
 
13,208,975.27
 
133,060.07
 
44,250.07
 
88,810.00
 
13,120,165.27
6/1/2017
 
13,120,165.27
 
133,060.07
 
43,952.55
 
89,107.52
 
13,031,057.75
7/1/2017
 
13,031,057.75
 
133,060.07
 
43,654.04
 
89,406.03
 
12,941,651.72
8/1/2017
 
12,941,651.72
 
133,060.07
 
43,354.53
 
89,705.54
 
12,851,946.18
9/1/2017
 
12,851,946.18
 
133,060.07
 
43,054.02
 
90,006.05
 
12,761,940.13
10/1/2017
 
12,761,940.13
 
133,060.07
 
42,752.50
 
90,307.57
 
12,671,632.56
11/1/2017
 
12,671,632.56
 
133,060.07
 
42,449.97
 
90,610.10
 
12,581,022.46
12/1/2017
 
12,581,022.46
 
133,060.07
 
42,146.43
 
90,913.64
 
12,490,108.82
1/1/2018
 
12,490,108.82
 
133,060.07
 
41,841.86
 
91,218.21
 
12,398,890.61
2/1/2018
 
12,398,890.61
 
133,060.07
 
41,536.28
 
91,523.79
 
12,307,366.82
3/1/2018
 
12,307,366.82
 
133,060.07
 
41,229.68
 
91,830.39
 
12,215,536.43
4/1/2018
 
12,215,536.43
 
133,060.07
 
40,922.05
 
92,138.02
 
12,123,398.41
5/1/2018
 
12,123,398.41
 
133,060.07
 
40,613.39
 
92,446.68
 
12,030,951.73
6/1/2018
 
12,030,951.73
 
133,060.07
 
40,303.69
 
92,756.38
 
11,938,195.35
7/1/2018
 
11,938,195.35
 
133,060.07
 
39,992.95
 
93,067.12
 
11,845,128.23
8/1/2018
 
11,845,128.23
 
133,060.07
 
39,681.18
 
93,378.89
 
11,751,749.34
9/1/2018
 
11,751,749.34
 
133,060.07
 
39,368.36
 
93,691.71
 
11,658,057.63
10/1/2018
 
11,658,057.63
 
133,060.07
 
39,054.49
 
94,005.58
 
11,564,052.05

 
 
 

--------------------------------------------------------------------------------

 
 
11/1/2018
 
11,564,052.05
 
133,060.07
 
38,739.57
 
94,320.50
 
11,469,731.55
12/1/2018
 
11,469,731.55
 
133,060.07
 
38,423.60
 
94,636.47
 
11,375,095.08
1/1/2019
 
11,375,095.08
 
133,060.07
 
38,106.57
 
94,953.50
 
11,280,141.58
2/1/2019
 
11,280,141.58
 
133,060.07
 
37,788.47
 
95,271.60
 
11,184,869.98
3/1/2019
 
11,184,869.98
 
133,060.07
 
37,469.31
 
95,590.76
 
11,089,279.22
4/1/2019
 
11,089,279.22
 
133,060.07
 
37,149.09
 
95,910.98
 
10,993,368.24
5/1/2019
 
10,993,368.24
 
133,060.07
 
36,827.78
 
96,232.29
 
10,897,135.95
6/1/2019
 
10,897,135.95
 
133,060.07
 
36,505.41
 
96,554.66
 
10,800,581.29
7/1/2019
 
10,800,581.29
 
133,060.07
 
36,181.95
 
96,878.12
 
10,703,703.17
8/1/2019
 
10,703,703.17
 
133,060.07
 
35,857.41
 
97,202.66
 
10,606,500.51
9/1/2019
 
10,606,500.51
 
133,060.07
 
35,531.78
 
97,528.29
 
10,508,972.22
10/1/2019
 
10,508,972.22
 
133,060.07
 
35,205.06
 
97,855.01
 
10,411,117.21
11/1/2019
 
10,411,117.21
 
133,060.07
 
34,877.24
 
98,182.83
 
10,312,934.38
12/1/2019
 
10,312,934.38
 
133,060.07
 
34,548.33
 
98,511.74
 
10,214,422.64
1/1/2020
 
10,214,422.64
 
133,060.07
 
34,218.32
 
98,841.75
 
10,115,580.89
2/1/2020
 
10,115,580.89
 
133,060.07
 
33,887.20
 
99,172.87
 
10,016,408.02
3/1/2020
 
10,016,408.02
 
133,060.07
 
33,554.97
 
99,505.10
 
9,916,902.92
4/1/2020
 
9,916,902.92
 
133,060.07
 
33,221.63
 
99,838.44
 
9,817,064.48
5/1/2020
 
9,817,064.48
 
133,060.07
 
32,887.17
 
100,172.90
 
9,716,891.58
6/1/2020
 
9,716,891.58
 
133,060.07
 
32,551.59
 
100,508.48
 
9,616,383.10
7/1/2020
 
9,616,383.10
 
133,060.07
 
32,214.88
 
100,845.19
 
9,515,537.91
8/1/2020
 
9,515,537.91
 
133,060.07
 
31,877.05
 
101,183.02
 
9,414,354.89
9/1/2020
 
9,414,354.89
 
133,060.07
 
31,538.09
 
101,521.98
 
9,312,832.91
10/1/2020
 
9,312,832.91
 
133,060.07
 
31,197.99
 
101,862.08
 
9,210,970.83
11/1/2020
 
9,210,970.83
 
133,060.07
 
30,856.75
 
102,203.32
 
9,108,767.51
12/1/2020
 
9,108,767.51
 
133,060.07
 
30,514.37
 
102,545.70
 
9,006,221.81
1/1/2021
 
9,006,221.81
 
133,060.07
 
30,170.84
 
102,889.23
 
8,903,332.58
2/1/2021
 
8,903,332.58
 
133,060.07
 
29,826.16
 
103,233.91
 
8,800,098.67
3/1/2021
 
8,800,098.67
 
133,060.07
 
29,480.33
 
103,579.74
 
8,696,518.93

 
 
 

--------------------------------------------------------------------------------

 
 
4/1/2021
 
8,696,518.93
 
133,060.07
 
29,133.34
 
103,926.73
 
8,592,592.20
5/1/2021
 
8,592,592.20
 
133,060.07
 
28,785.18
 
104,274.89
 
8,488,317.31
6/1/2021
 
8,488,317.31
 
133,060.07
 
28,435.86
 
104,624.21
 
8,383,693.10
7/1/2021
 
8,383,693.10
 
133,060.07
 
28,085.37
 
104,974.70
 
8,278,718.40
8/1/2021
 
8,278,718.40
 
133,060.07
 
27,733.71
 
105,326.36
 
8,173,392.04
9/1/2021
 
8,173,392.04
 
133,060.07
 
27,380.86
 
105,679.21
 
8,067,712.83
10/1/2021
 
8,067,712.83
 
133,060.07
 
27,026.84
 
106,033.23
 
7,961,679.60
11/1/2021
 
7,961,679.60
 
133,060.07
 
26,671.63
 
106,388.44
 
7,855,291.16
12/1/2021
 
7,855,291.16
 
133,060.07
 
26,315.23
 
106,744.84
 
7,748,546.32
1/1/2022
 
7,748,546.32
 
133,060.07
 
25,957.63
 
107,102.44
 
7,641,443.88
2/1/2022
 
7,641,443.88
 
133,060.07
 
25,598.84
 
107,461.23
 
7,533,982.65
3/1/2022
 
7,533,982.65
 
133,060.07
 
25,238.84
 
107,821.23
 
7,426,161.42
4/1/2022
 
7,426,161.42
 
133,060.07
 
24,877.64
 
108,182.43
 
7,317,978.99
5/1/2022
 
7,317,978.99
 
7,342,494.22
 
24,515.23
 
7,317,978.99
 
0.00

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A-2 to Loan Agreement
 
SCHEDULE OF LOAN PAYMENTS (BRIDGE NOTE)
 
Rate:
 
4.02%
               
Loan Amount:
 
1,200,000.00
               
Basis:
 
360 / 360
                                     
Payment
 
Starting
 
Loan
         
Remaining
Date
 
Balance
 
Payment
 
Interest
 
Principal
 
Balance
                     
4/23/2012
 
-
 
-
 
-
 
-
 
1,200,000.00
5/1/2012
 
1,200,000.00
 
1,072.00
 
1,072.00
 
-
 
1,200,000.00
6/1/2012
 
1,200,000.00
 
8,901.55
 
4,020.00
 
4,881.55
 
1,195,118.45
7/1/2012
 
1,195,118.45
 
8,901.55
 
4,003.65
 
4,897.90
 
1,190,220.55
8/1/2012
 
1,190,220.55
 
8,901.55
 
3,987.24
 
4,914.31
 
1,185,306.24
9/1/2012
 
1,185,306.24
 
8,901.55
 
3,970.78
 
4,930.77
 
1,180,375.47
10/1/2012
 
1,180,375.47
 
8,901.55
 
3,954.26
 
4,947.29
 
1,175,428.18
11/1/2012
 
1,175,428.18
 
8,901.55
 
3,937.68
 
4,963.87
 
1,170,464.31
12/1/2012
 
1,170,464.31
 
8,901.55
 
3,921.06
 
4,980.49
 
1,165,483.82
1/1/2013
 
1,165,483.82
 
8,901.55
 
3,904.37
 
4,997.18
 
1,160,486.64
2/1/2013
 
1,160,486.64
 
8,901.55
 
3,887.63
 
5,013.92
 
1,155,472.72
3/1/2013
 
1,155,472.72
 
8,901.55
 
3,870.83
 
5,030.72
 
1,150,442.00
4/1/2013
 
1,150,442.00
 
8,901.55
 
3,853.98
 
5,047.57
 
1,145,394.43
5/1/2013
 
1,145,394.43
 
1,149,231.50
 
3,837.07
 
1,145,394.43
 
-

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B to Loan Agreement
 
LIST OF EQUIPMENT FACILITY COLLATERAL
 
[TO BE ATTACHED]
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX A-1
TO COLLATERAL SCHEDULE NO. 8727912-001
TO MASTER SECURITY AGREEMENT
DATED AS OF APRIL 23, 2012
 
DEBTOR:
Apio, Inc.
SECURED PARTY:
GE Capital Commercial, Inc.
EQUIPMENT LOCATION:
4575 West Main Street, Guadalupe, CA 93434
       
Asset #
Asset Description
Tag #
Serial Number
       
7
1996 GMC Sierra Pickup; brown
1000013
1GTEK19K3RE556510
762
2001 Chevy; CK15703; white
 
1GCEK14V21Z113392
1325
'87 International Flatbed
1000050
1HTLDUGP3HH504330
1560
1999 Silverado; pewter
1000763
1GCEK19TOXE226555
1638
2000 Silverado; gold
 
1GCEC19T9YZ328735
1650
Ford Explore, 2000, white
 
1FMZU63P1YZB89655
2221
Watering Truck
 
1HTAR1825BHB24745
2384
2006 Chevy Silverado
 
1GCHK29D26E191012
2430
2005 Chevy
 
LAST FOUR DIGITS 7214
2496
VA Trans Truck - 08 Intl 4300
 
HTMMAAN08H560509
2530
2008 GMC Sierra 1500
 
2GTFK13M081184859
2583
GMC Sierrra 2008
243075
 
2627
Toyota Tundra 4x4 2010 White
 
5TFUM5F19AX003538
2629
Toyota Tundra 4x4 2010 Silver
 
5TFUM5F13AX002868
2666
2010 Chevy Silverado Gray
8Z65129
1GCSKTE35AZ132787
2670
2010 Chevy Silverado Silver
 
3GCRKSE3XAG289255
2671
2010 Chevy Silverado White
47270A1
3GCRKSE37AG295174
2685
2011 GMC Sierra 1500 Grey
 
3GTP2VE37BG258622
               
248
Conference Room Furniture
3001008
 
265
Receptionist Console
   
278
Plymold Flat Bench Units
 
FF77896
1780
InFocus ZGA Projector
   
2174
Apio PMA Booth Graphics
   
2203
Cal Ex Office Lshld Imrvmnts
   
2218
Cubicles for QA Lab
   
2336
Entrance & Truck "Apio" Signs
   
2337
VA Office Furniture
   
2348
VA Break Room 5 Tables
   
2406
Refrigeration Units for PMA
 
0609001391 & 0609001392
2550
New Trade Show Booth
   
2552
QA Office Furniture
   
2560
Lab Furniture
                   
275
Plant Video Camera Equipment
1000806
 
368
Phone Wiring, New
   
1541
Fire Safe - Media Manager
3001212
 
1629
HP Laserjet Printers
   
1774
HP LaserJet 4100TN
 
USBGC00778
1788
JD Edwards System
SOFTWARE
M1H36A02R
1892
JD Edwards System
3001203
 
1927
Toshiba Tecra M2 PTM20U-OM
1001388
44049468P
2032
FireKing Electronic Media Safe
CAL-EX
DS1817-1LG
2101
MS MBL Visio Std 2002
 
D86-00916
2142
JDE-T2 + Array
   
2167
Acer 17" LCD Screens
1001341-45
 
2168
Motorola Hand Radios
   

 
INITIALS DEBTOR:  /s/  GS
 
INITIALS SECURED PARTY:  /s/  KD
 
 
1 OF 10

--------------------------------------------------------------------------------

 
 
ANNEX A-1
TO COLLATERAL SCHEDULE NO. 8727912-001
TO MASTER SECURITY AGREEMENT
DATED AS OF APRIL 23, 2012
 
DEBTOR:
Apio, Inc.
SECURED PARTY:
GE Capital Commercial, Inc.
EQUIPMENT LOCATION:
4575 West Main Street, Guadalupe, CA 93434
       
Asset #
Asset Description
Tag #
Serial Number
       
2193
Cisco Wireless Access Points
   
2211
Expansion Array for JDE
3001042
 
2240
Lexicom AS2
3001047
 
2255
JD Edwards
   
2258
Client Software Cmplcy
   
2290
HP Proliant DL140
3001028
M03FMF6238
2291
Cisco Firewall
3001044
CON-SNT-PKG7
2299
Auto Cad
   
2313
Antivirus Server
   
2323
Softshare Delta/ECS
   
2335
Avaya Phone System
3001204
 
2370
Internet Redundancy - Radware
   
2371
MS Office & MS 2003 Server
   
2372
Security Camera
4000221
 
2380
Justice Lab  - Chrome
   
2399
Data Warehouse Server
3001214
 
2400
Cognos Contributor
   
2402
Avaya Phone Win VCL 8 channel
   
2405
RFID Wal-Mart Project
   
2410
EDI Backup Server
3001219
 
2421
Citrix Service
3001216-218
100J3-100J1-100HY
2427
Easy Pay Manager
   
2437
BackUp Server Replacement
   
2440
Tech Display Equp 4 Tradeshows
3001175
 
2504
RF Scan Gun
   
2507
Engine Room Monitoring Device
3001213
 
2508
Cognos
   
2519
New File Server APIOFS1
3001215
 
2521
RF Scan Gun
   
2523
Engine Rm Monit Device
   
2526
Bck Up & Recovery For Cognos
   
2532
Laptop D Sherrod
   
2533
Laptop For Ray Clark
3001211
28361708Q
2536
2 MS SQL Servers - Enterprise
   
2561
Weight Ticket Sftwr & Hrdwr
   
2563
Wireless Infastructure Project
3001201
 
2581
Expansion Array
3001200
 
2607
Apio E-mail Server
3001202
 
2608
QA Data Colection Hardware
   
2611
140 Windows 08 Server Licenses
   
2612
109 SQL 2008 Access Licenses
   
2642
NetAPP Raid Array
3001197
 
2664
Co-Pack IT System Equipment
   
2684
VM Ware Expansion
   
2749
Office 2010 Upgrade
                   
16
Metal Detector
2000182
21981
36
Metal Detector
2000238
12011-03
51
Combo Scale
1000713
 

 
INITIALS DEBTOR:  /s/  GS
 
INITIALS SECURED PARTY:  /s/  KD
 
 
2 OF 10

--------------------------------------------------------------------------------

 
 
ANNEX A-1
TO COLLATERAL SCHEDULE NO. 8727912-001
TO MASTER SECURITY AGREEMENT
DATED AS OF APRIL 23, 2012
 
DEBTOR:
Apio, Inc.
SECURED PARTY:
GE Capital Commercial, Inc.
EQUIPMENT LOCATION:
4575 West Main Street, Guadalupe, CA 93434
       
Asset #
Asset Description
Tag #
Serial Number
       
61
Platform
1000714
 
116
Upgrade to Cooler Racks
   
118
Metal Detector
1000061
13292-01
127
Chain Hoist
   
139
Floor Scale
   
145
Newtec Scale
   
156
Ice Pulverizer
2000200
 
187
Slicing Wheel
   
191
Addition to Metal Detector
   
209
Coils
   
211
Packaging Equip (D'Arrigo Bros
1000712
 
260
Mini Tray Machine
   
266
Electric Chain Hoist w/15' cha
   
291
Bagger (VA Expansion)
   
335
Cascading Dryer Conveyor
   
338
Celery Cutter Machine
2000356
 
354
Metal Detector, Safeline
100081B
42329
357
Yellow Waste Bins (30)
   
362
Submersible Sump Pump
30001114
 
364
Cull Elevator
1000070A
117652-A
374
Blue Macro Bins 34-FVLF (40)
   
395
Processing Line - VA
1000071
15026-1
406
Green Cauliflower Trays(7,500)
   
409
40hp Sullair Compressor
2000362
003-123548/005-D17399
436
Broccoli Line (VA Expansion)
   
465
Green Chillpck TrayTote(2,400)
 
018592E04M
472
Cauliflower Line (VA Expansion
   
486
Marathon Trash Compactors (2)
   
492
Green Chillpck TrayTote(2400)
   
494
Green Chillpck Tray/Tote (400)
   
518
Haug AS-400 Auto Tray Sealer
   
530
Green Chillpck TrayTote(2400)
   
551
Green Chillpck TrayTote(2400)
   
575
Red Chillpck TraTote(2400)
   
579
Party Tray Line/Sealer (Expans
   
584
Red Chillpck TrayTote(2400)
   
587
Red Chillpck TrayTote(2400)
   
590
Red Chillpack Tray/Tote (300)
   
683
Haysen Bag Forming Collars
 
72769DSL
685
Cooler Fans
   
707
Tru - Hone Knife Sharpener
   
710
Processing Line Conveyer Exten
   
1049
Cull System
1000070B
117652-B
1065
Scale Feed/Distribution System
   
1172
Yellow Cauliflower Trays(4000)
   
1255
Bagger - IIIapack
1000073
1186224
1270
Cauliflower Line
1000074
 
1284
Cauliflower Totes
   
1314
Reyco Cull System
2000346
 
1342
40' Container
 
VC5714

 
INITIALS DEBTOR:  /s/  GS
 
INITIALS SECURED PARTY:  /s/  KD
 
 
3 OF 10

--------------------------------------------------------------------------------

 


ANNEX A-1
TO COLLATERAL SCHEDULE NO. 8727912-001
TO MASTER SECURITY AGREEMENT
DATED AS OF APRIL 23, 2012
 
DEBTOR:
Apio, Inc.
SECURED PARTY:
GE Capital Commercial, Inc.
EQUIPMENT LOCATION:
4575 West Main Street, Guadalupe, CA 93434
       
Asset #
Asset Description
Tag #
Serial Number
       
1604
Barnes Pump
2000115
0663033-0998
1666
Barnes Pump
2000116
1189-52596
1671
Ice Injector
1000157G
 
1723
Packing Line (VA Expansion)
   
1741
Chlorination system
2000121
 
1801
Hytrol Conveyer System
   
1815
DSL Forming Collars
   
1884
VA Truck Scale
   
1889
VA Broccoli Chilled Wash Line
30001123
 
1890
Automated Square Tray Sealer
   
1963
PVCA-STC Leak Testers
   
1975
Floor Scale w/ Ramp
   
1979
Ice Extruder Plates
   
2020
Upgrade VFFS VA Machines #1
   
2021
Upgrade VFFS VA Machines #2
   
2022
Upgrade VFFS VA Machines #3
   
2023
Upgrade VFFS VA Machines #4
   
2024
Upgrade VFFS VA Machines #5
   
2025
Upgrade VFFS VA Machines #6
   
2038
One 24"x5'0" Dewatering Shaker
2000308
 
2043
24"x8' Incline Belt Conveyor
   
2049
Reservoir for Crown Line
   
2050
Galvanized Rails for Conveyor
   
2060
Injection Mold
   
2097
Haug Tray Sealer
   
2098
Twin Pick Rack System
   
2143
Macro Bins (Blue) (40)
   
2144
Macro Bins (Gray) (30)
   
2145
Maintenance Dept Storage
   
2147
Pallet Stretch Wrap Wrapper
   
2154
Macro Plastic Bins (530)
   
2157
Cauliflower Wash & Trim
   
2158
Ink Tray Conveyor Re-Config
   
2161
Wash & Drying Line
4000258
 
2165
Ice Injector Overhaul
   
2169
Mini Me Tray Machine
   
2170
Yamoto Sigma Scale
   
2173
Universal Labeling Machines
   
2175
Tray Machines
4000262
 
2176
VA Line Inkjet Printer (5)
2-225
 
2181
Tray Line Metal Detector
2000255
 
2182
Raw Broc Hopper
2-186 2-205
 
2185
Hoppers/Scales for Bagger #5
   
2186
AS 400 Additions
2000241
 
2188
Broccoli Macro Bins (1568)
   
2189
Macro Bins (Blue) (50)
   
2190
Macro Bins (Gray) (50)
   
2192
Broc Dispersing Belt
   
2195
Convert Cauli Ln to BrocTrimLn
   
2197
P&P 4" Membrane Setup
   

 
INITIALS DEBTOR:  /s/  GS
 
INITIALS SECURED PARTY:  /s/  KD
 
 
4 OF 10

--------------------------------------------------------------------------------

 
 
ANNEX A-1
TO COLLATERAL SCHEDULE NO. 8727912-001
TO MASTER SECURITY AGREEMENT
DATED AS OF APRIL 23, 2012
 
DEBTOR:
Apio, Inc.
SECURED PARTY:
GE Capital Commercial, Inc.
EQUIPMENT LOCATION:
4575 West Main Street, Guadalupe, CA 93434
       
Asset #
Asset Description
Tag #
Serial Number
       
2201
Raw Product Green Trays
   
2204
AS400 Tray Machine
   
2205
AS300 Tray Machine
   
2213
Receiving Area Shade Canopy
   
2215
Tray Machine
   
2216
2001 Wiggins 12 Pallet Frklft
 
WLC-012041
2217
Lab Shrink Wrap Machine
3001233
 
2219
Ammonia Detection System
   
2226
Analytical Balance
3000125
 
2227
90 Degree Radius Take-Away
   
2228
Pack off Conveyor
   
2229
Metal Detectors
2000259
S/N-2000259
2230
Incline Elevator
2000335
 
2231
Ink Jet Printer
2000231
 
2233
Broccoli Slaw Processing Unit
2000336
 
2234
Triple Wash Line w/Chiller
   
2235
100hp Sullair Compressor
2000361
 
2236
Scale
   
2237
Twin Tube Bagger
   
2238
Punch and Patch Systems (5)
   
2241
Metal Detector
2000246
 
2242
Ink Jet Printer
2000267
BJ502
2243
Auto Labeler
3001189
L15H 0604L
2244
Burst Tank
   
2246
Petite Tray Sealer Plates
   
2247
Tray In-Feed System
   
2248
Packing Conveyor
4000260-261
 
2249
Labeling Conveyor
   
2251
Triple Wash Line w/Chiller
   
2253
Inkjet Printers
   
2254
Auto Labeler
30001078
 
2257
Metal Break and Sheer
2000357
 
2261
In Store Tray Carrier Plates
   
2262
Membrane Die & Adhesive Roller
   
2263
Conveyor Modification
   
2264
Scales
 
SN 070380050085
2266
Metal Detector
2000242
39243
2268
Metal Detector
   
2269
Auto Labeler
3001162
L15D 4209HRW
2270
Auto Labeler
2000281
L15D 3955HLW
2271
Auto Labeler
3001088
L15D 4152HLW
2272
Auto Labeler
3001191
L60 HAUG-1604L
2273
Auto Labeler
3001193
L60 HAUG-1603R
2275
90 Degree Radius Take-Away
   
2276
90 Degree Radius Take-Away
   
2277
90 Degree Radius Take-Away
   
2278
90 Degree Radius Take-Away
   
2279
90 Degree Radius Take-Away
   
2280
Incline Elevators
   
2281
Incline Elevators
   

 
INITIALS DEBTOR:  /s/  GS
 
INITIALS SECURED PARTY:  /s/  KD
 
 
5 OF 10

--------------------------------------------------------------------------------

 
 
ANNEX A-1
TO COLLATERAL SCHEDULE NO. 8727912-001
TO MASTER SECURITY AGREEMENT
DATED AS OF APRIL 23, 2012
 
DEBTOR:
Apio, Inc.
SECURED PARTY:
GE Capital Commercial, Inc.
EQUIPMENT LOCATION:
4575 West Main Street, Guadalupe, CA 93434
       
Asset #
Asset Description
Tag #
Serial Number
       
2282
Inkjet Printer
2000226
 
2283
Inkjet Printer
   
2284
Metal Detector
2000173
22173
2286
Ink Jet Printer
2000288
 
2287
Auto Labeler
2000279
L15C 3906HRW
2288
Auto Labeler
2000287
L15C 3907HLW
2289
Pentetrometer
3001154
 
2293
Dunk Tank
   
2295
Punch and Patch System
4000256
L60D 996RT
2296
Punch and Patch System
2000224
L60D 967RT
2297
Punch and Patch System
4000257
L60E 1213R
2298
Punch and Patch System
2000219
L60E 1212R
2302
Chiller Mueller Freon
   
2308
Garden Veg Tray Automation
   
2309
Ink Jet Printer
30001081
 
2310
CC Stalk Slicer
2000329
 
2311
Haug Tray Sealer
3001082
176381
2315
In-store tray Automation
   
2316
Snap Pea Conveyor
   
2322
Tables with Adjustable Legs
   
2327
Petite Machine
3001068
51K9060-CWT
2328
Metal Detector
3001069
S/N-LINE 15
2329
Auto Labeler
3001070
L150-4151HLW
2330
Auto Labeler
3001071
L15D-4118HRW
2331
Ink Jet Printer
3001067
BV528
2332
90 Degree Radius
   
2333
Take-Away Conveyor
3001090
 
2334
Flex Wash Line
2000312
 
2341
Cooler Scrubber Machine
3001126
T7-10259316
2343
Metal Detector Tubs
   
2344
Box Chute
   
2345
Stainless Tables
3001072-1076
 
2346
2 Ink Jet Printers
   
2351
VA Raw Product Bins (500)
   
2354
Auto Labeler
3001185
L15D 4015HLW
2355
Auto Labeler
3001079
L15D 4050HLW
2356
Auto Labeler
3001188
L15D 4032HLW
2357
2002 Club Car
 
E0220148367
2358
2001 Club Car
 
E0335318201
2361
Air Hoist for Spin Dryer
2000381
 
2362
Reyco Enhancements/Relocation
   
2363
Snack Line Tray Line Heater
   
2365
Carrot Distribution System
   
2378
O2/CO2 Analyzer from PBI
3001017
 
2381
Cooling Evaporator
   
2393
Auto Labeler
3001183
L15D 3956HLW
2394
Auto Labeler
3001163
L15D 4204HLW
2395
Auto Labeler
2000276
L15D 4046HRW
2396
Pallet Shrink Wrap Machine
3001232
Q300 LANTECH
2397
Punch & Patch Equip - Sd Dish
   

 
INITIALS DEBTOR:  /s/  GS
 
INITIALS SECURED PARTY:  /s/  KD
 
 
6 OF 10

--------------------------------------------------------------------------------

 
 
ANNEX A-1
TO COLLATERAL SCHEDULE NO. 8727912-001
TO MASTER SECURITY AGREEMENT
DATED AS OF APRIL 23, 2012
 
DEBTOR:
Apio, Inc.
SECURED PARTY:
GE Capital Commercial, Inc.
EQUIPMENT LOCATION:
4575 West Main Street, Guadalupe, CA 93434
       
Asset #
Asset Description
Tag #
Serial Number
       
2398
Burst Tank Tray Room
2000123
 
2401
AS320W 4up Tray Sealer
   
2412
Cauliflower Line - #2
   
2413
Auto Labeler
30001105
L15D 4133HLW
2414
Auto Labeler
3001165
L15C 3917HRW
2416
Speed Door #1
   
2417
Speed Door #2
   
2418
Speed Door #3
   
2419
Pack Off Equipment
   
2420
De water Shaker
2000306
 
2422
Ice Plant rebuilt in 2007
   
2428
Checkpoint Gas Analyzer
3001095
 
2429
2 Door Refrig Unit for Lab
   
2432
Snack Tray Tooling
   
2433
Ice Plant Rebuild
   
2434
Labeling Conveyors (4)
2000125 -128
 
2442
Broccoli Sizer(shaker equip)
   
2444
CIP Patch Punch/Applicator
   
2445
Cold Room 2 Units
   
2456
Reyco Fridge Incubator
3001135
Y08F-317191-YF
2457
Incubator Bod10a
 
V06F-308919-VF
2458
Low Temp Incubator Model 815
3001136
WB54507372
2459
Tray Sealer
3001152
 
2460
EG & G Chromatog Equp
3001146
 
2461
Spectrophotometer
3001138
 
2462
Pressure Decay & Occlusion Tes
3001139
972332
2463
Pressure Decay & Occlusion Tes
3001140
972375
2464
Heat Sealer
3001142
98-20921
2465
Circulating Bath
3001131/1133
 
2467
Carbon Dioxide Analyzer
3001133
 
2470
Agilent 6850 Series GC System
3001156
 
2471
Flowboard 9 station 3 gasses
3001145
 
2472
Oxygen Permeation Analyzer
3001148
 
2473
Portable Counting Scale
3001149
 
2474
Satorius Top Bloading Balance
3001150
 
2475
Heat Sealer
3001151
 
2476
Bridge Portable CO2/O2 Analyze
3001011
 
2478
Bridge Portable CO2/O2 Analyze
3001155
 
2481
Stnlss Steel Drop Tube w/flang
   
2484
Metal Detector
   
2485
Precision Air Flow Test Device
   
2486
Racking- Tomato Room
   
2487
Raw Product Bins (1400)
   
2488
VFFS Indexer
   
2489
Gas Sweeper Model 6330 Exterra
   
2490
Scrubber -Adv Model 4530 AXP
3001167
2011502
2491
VA Plant Evaporators 2007
   
2492
Raw Product Whrse Speed Doors
   
2494
Lantech Stretch Wrapper
3001173
 
2495
Plant Emergency Lighting
   

 
INITIALS DEBTOR:  /s/  GS
 
INITIALS SECURED PARTY:  /s/  KD
 
 
7 OF 10

--------------------------------------------------------------------------------

 
 
ANNEX A-1
TO COLLATERAL SCHEDULE NO. 8727912-001
TO MASTER SECURITY AGREEMENT
DATED AS OF APRIL 23, 2012
 
DEBTOR:
Apio, Inc.
SECURED PARTY:
GE Capital Commercial, Inc.
EQUIPMENT LOCATION:
4575 West Main Street, Guadalupe, CA 93434
       
Asset #
Asset Description
Tag #
Serial Number
       
2497
Kalmar 12 Pallet Forklift
   
2498
Forklift Terminal Scanners (6)
   
2500
Chlorine System
   
2501
Metal Detector
   
2502
Auto Labelers (2)
1157, 0269
L15D 4242HKRL15D 4051HLW
2503
Tote Washer
   
2506
Sward Harness Rocker
   
2517
Tray Pack Off Equipment
   
2518
Air Compressor and Dryer
30001170
68846-T02
2520
Broc Air Knife Systems
   
2524
Forklift Battery Chargers
   
2525
2 Auto Labelers
0286, 0278
L15D 4049HLW L15D 4049HLW
2527
Checkpoint O2/CO2 Analyzer
   
2528
Raw Product Totes (1,000)
   
2534
2 Ink Jet Printers
   
2535
2 Auto Labelers
1190, 1194
L15D 4042HRWL15D 4048HRW
2537
Bagger # 7 Punch & Patch
   
2538
Instore #15 Punch & Patch
   
2539
Bagger Forming Collars Tubes
   
2540
Product Shade Area
   
2542
QA Plant Burst Tank
   
2543
Checkweigher
   
2545
26" Wide Metal Detector
   
2546
Twin Bagger & Scale
   
2547
Slaw Line Shaker
   
2548
Trash Compactor
   
2551
Film Tray Sealer/ Seal & Peel
   
2553
NH3 Temp Sensor
   
2554
NH3 Temp Sensor
   
2555
Commercial Slicer
   
2556
Celery Processing Line
   
2557
Cooler Recirculator PLC Contro
   
2558
3 Daewoo Forklifts
 
CM00298 CM00299 CM00300
2559
Floor Pallet Scale
   
2562
2 Ink Jet Printers
   
2565
Black Celery Totes (10,000)
   
2568
2 Ink Jet Printers
   
2569
Punch & Patch Systems (2)
218, 222
L60E 1211L-L60D 968RT
2570
Twin Bagger Take-away/Pack Off
   
2571
Twin Bagger Inclice Conveyers
   
2573
Twin Tube Metal Detector
   
2574
(2) Cooler Evaporators
   
2575
Triple Stage Forklift Attach
   
2576
(3) Plant Evaporators
   
2579
Sams Instore Tray Line Convers
   
2582
Raw Product Bins (1425)
   
2584
Deli Cup Tray Sealer for Lab
   
2585
Kalmar 12 Pallet Forklift
 
T431050333
2587
Hand Washing Units
   
2589
Basket Hoist System
   

 
INITIALS DEBTOR:  /s/  GS
 
INITIALS SECURED PARTY:  /s/  KD
 
 
8 OF 10

--------------------------------------------------------------------------------

 
 
ANNEX A-1
TO COLLATERAL SCHEDULE NO. 8727912-001
TO MASTER SECURITY AGREEMENT
DATED AS OF APRIL 23, 2012
 
DEBTOR:
Apio, Inc.
SECURED PARTY:
GE Capital Commercial, Inc.
EQUIPMENT LOCATION:
4575 West Main Street, Guadalupe, CA 93434
       
Asset #
Asset Description
Tag #
Serial Number
       
2590
EG&G Chromatog Equip
3001147
 
2591
Circulating Bath
   
2592
Microscope Olympus BX40
3001195
8K03767
2593
GTIN Traceability Case Labelin
   
2594
Minipack tunnel 50 ss stnlss
 
4000292
2595
Bagger#2 control systm upgrade
   
2598
Tooling for round tray servo
2000233
3001108
2599
VFD Air compressor & Controls
4000293/294
 
2600
Air Storage tanks&Piping
4000296
 
2601
VFD Regulators & Controls
4000299
EL0849155874
2604
Raw Product Bins (1700)
   
2609
Blue Snap Pea Totes (22,980)
   
2610
Turbo 185 Ton Ice Maker
4000278
S09H0006001
2613
Tooling For 14x14 Tray - Haug
3001068A
 
2614
Motorola WT4090 Scanners
3001177-1180
00258-00232-00252-00270
2615
Green Cauli/Crown Totes 2,728
   
2616
H&C QX775D Tray Sealer
4000291
 
2617
Cup/Petite Line Packoff
2000243
 
2618
Plant Air Makeup System
4000279
9-366662
2619
VA Plant 3 Speed Doors
4000280-282
50438-50436-50437
2620
Utility Processing LIne
   
2621
Cup/Petite Line Take
4000290
 
2622
Cup/Petite Metal Detector
   
2623
Cup/Petite Ink Jet Printer
4000289
BP163
2624
Cup/Petite Auto Labelers (2)
   
2631
E5000 Cat Forklift Bin Dumper
2631
A4EC320288
2632
VFFS Indexer
4000288
 
2633
Cat P6000-LP #38 Yard Bin Wash
2633
AT31F03886
2639
Ugrade Ice Plant Supp Structur
   
2640
Ice Injector #2
   
2641
Forklift RFID for iGPS Readers
   
2643
Ice Injector
2000000A
960238
2644
4 Auto Broc Floret Machines
   
2645
Engine RM Pwr Trans Switch
   
2646
VA Plant Pwr Transf Switch
   
2647
Cooler Pwr Transf Switch
   
2648
Broc Floret & Cauli Machine
   
2649
4 Spin Dryer Baskets
   
2650
3 Butter Nut Peelers
270-271-272
 
2651
3-Spin Dryers
4000161-2-4
267131-267132-267133
2652
Green Cauli Totes Green(4,100)
   
2653
2 - Cooler Speed Doors
   
2654
VA Loading Dock Speed Door
   
2655
VA Plant Speed Door
   
2656
Broc Optical Sorter
4000263/264
L5378067-06
2657
Co-Pack Tray Tables
   
2658
Co-Pack Tray Labelers
   
2659
Co-Pack Tray Ink Jet Printers
 
FA590 & FA594
2660
Co-Pack Tray Labeling Belt
4000261
 
2662
Reyco System
   

 
INITIALS DEBTOR:  /s/  GS
 
INITIALS SECURED PARTY:  /s/  KD
 
 
9 OF 10

--------------------------------------------------------------------------------

 
 
ANNEX A-1
TO COLLATERAL SCHEDULE NO. 8727912-001
TO MASTER SECURITY AGREEMENT
DATED AS OF APRIL 23, 2012
 
DEBTOR:
Apio, Inc.
SECURED PARTY:
GE Capital Commercial, Inc.
EQUIPMENT LOCATION:
4575 West Main Street, Guadalupe, CA 93434
       
Asset #
Asset Description
Tag #
Serial Number
       
2663
Co-Pack Wash Line Chiller
4000277
 
2672
Macro Bins (Ivory) (685)
   
2674
Low Temperature Incubator
3001181
WB71424186
2676
Bagger Thermal Printers (2)
   
2681
Case Take-Away Conveyor
   
2682
Tennent Scrubber T15-Rider
4000240
T15-17142
2683
Broccoli Floret Machines (12)
   
2686
Cooler Evaporator Controls &
   
2687
QA Paperless System
   
2691
Forklift Attachment
4000116
112152
2722
Bagger Thermal Printers (8)
   
2723
Scale VFFS Yamato Sigma
   
2724
Bagger & Scale
   
2725
Slaw Line Expanded Capacity
   
2726
Incline Belting Bagger 1
   
2728
Triple Drop Hoppers&Inclines
   
2729
Support Frame for Bagger Scale
   
2730
Trolley System Bagger
   
2731
Take-Away & Packout
   
2732
Metal Detector
   
2733
Punch & Patch System
   
2735
Peeler 1 (Squash) & 6 Upgrades
   
2736
Macro Bins (Ivory) (1,352)
   
2737
Celery Optical Sorter
   
2738
Air Makeup System Expansion
   
2740
Cooling Tag Scanners (3)
   
2741
Punch & Patch Bagger
   
2742
Plant Water Booster Pump Systm
   
2743
Pressure Tunnel
 
#7ACV1105MCB
2744
Plant Air Evacuation System
   
2746
Cauliflower Auto-Trim Line
   
2750
Broccoli Auto-Floret Mchns (6)
   
2752
Evaporator (Cooler)
AGHN 071.2H
 

 
INITIALS DEBTOR:  /s/  GS
 
INITIALS SECURED PARTY:  /s/  KD
 
 
10 OF 10

--------------------------------------------------------------------------------

 
 
ANNEX A-2
TO COLLATERAL SCHEDULE NO. 8727912-001
TO MASTER SECURITY AGREEMENT
DATED AS OF APRIL 23, 2012
 
DEBTOR:
Apio, Inc.
SECURED PARTY:
GE Capital Commercial, Inc.
EQUIPMENT LOCATION:
12700 S. Dixie Highway, Bowling Green, OH 43402
       
Asset Description
Manufacturer/Make
Model
Serial Number
       
Bagger
Sandiacere
TG20 LD
3004
Scale
Ishida
W-S/60 WP
91/13305
Bag Printer
Markem
SmartDate 3i
 
Scale Platform
 
2003
 
Conveyor Platform
 
2004
 
BG 69 In feed Shaker
FMC Allen
Syntron 2003
F72344 D009
Metal Detector
Loma
2007
 
Turntable
     
Box Printing conveyor
Lincoln Coder
   
Pack off conveyor
     
Labeler(s)
SATO
CL408e
                 
Bagger
Sandiacre
TG320LD
2710
Scale
Ishida
CCW.M.214W.S/70.WP
00/13049
Bag Printer
Makrem
SmartDate 3i
 
BG 70 In feed Shaker
FMC Allen
Syntron 2003
F72344 D009
Pack off conveyor
     
Turntable
     
Metal Detector/ Box Printer
Eriez
Model V
 
Labeler(s)
SATO
CL408e
                 
Bagger
Sandiacre
TG320LD
2655
Scale
Ishida
CCW.M.214W.S/70.WP
02/11878
Bag Printer
Makrem
SmartDate 3i
 
BG 71 In feed Shaker
FMC Allen
Syntron 2003
F72344 D009
Pack off conveyor(s)
     
Turntable
                     
Tote Box Dumper 1
MTC Corp
2006
 
BG 1 Bin Veyor
MTC Corp
2006
 
BG 3  Size Grader
Key Technology
Iso-Flo  431523-1
03-92490-1
Tote Box Dumper 2
MTC Corp
2006
 
BG 4  Bin Veyor
MTC Corp
2006
 
BG 6 Size Grader
Key Technology
Iso-Flo  431523-1
03-92490-2
BG 7 Scoop Belt
FMC Allen
2003
F72335D001
BG 8  Distribution Shaker
Key Technology
Iso Flo 418445-1
94-32108
BG 9 Conveyor 9 - BG 8 to 27
     
BG 10 Snipper A Drive
     
BG 11 Small UBR
 
2005
 
BG 12 Conveyor UBR 1
Lakewood
2003
 
BG 13 Conveyor UBR 2
Lakewood
2003
 
BG 14 Conveyor A to 32
     
BG 15 Snipper B
 
2004
 
BG 16 Snipper D
 
2004
 
BG 20 Snipper C
 
2004
 
BG 21 Snipper E
 
2004
 
BG 25 Conveyor A to C
AMCS
2003
 
BG 27 Distribution Shaker D-3
FMC Allen
   
BG 28 Snipper 1
     
BG 29 Snipper 2
     
BG 30 Snipper 3
     
BG 31 Conveyor 1-E
     
BG 32 Conveyor F-J
     
BG 33 Conveyor 8 to 34
     
BG 34 Distribution Shaker F-J
Meyer
VF11-18-6
1217
BG 35 Snipper F
 
2004
 
BG 36 Snipper G
 
2004
 
BG 37 Conveyor Incline
     

 
INITIALS DEBTOR:  /s/  GS
 
INITIALS SECURED PARTY:  /s/  KD
 
 
1 OF 4

--------------------------------------------------------------------------------

 
 
ANNEX A-2
TO COLLATERAL SCHEDULE NO. 8727912-001
TO MASTER SECURITY AGREEMENT
DATED AS OF APRIL 23, 2012
 
DEBTOR:
Apio, Inc.
SECURED PARTY:
GE Capital Commercial, Inc.
EQUIPMENT LOCATION:
12700 S. Dixie Highway, Bowling Green, OH 43402
       
Asset Description
Manufacturer/Make
Model
Serial Number
       
BG 38 Snipper H
 
2004
 
BG 39 Snipper J
Hughes
   
BG 40 Size Grader
Key Technology
Iso Flo  431487
 
BG 41 Conveyor 41 - Scoop
FMC Allen
2003
F72335D002
Tegra 1 Feed Shaker
Key Technology
2003
03-92498
Tegra 1 Sorter
Key Technology
2003
03-92498
BG 42 Conveyor Tegra 1
Lakewood
2003
 
BG 43 Conveyor Incline
Lakewood
2003
 
Tegra 2 Feed Shaker
Key Technology
Tegra
03-92497
Tegra 2 Sorter
Key Technology
Tegra
03-92497
BG 45 Reject Shaker Tegra 2
Key Technology
Tegra
03-92497
BG 46 Conveyor Incline
Key Technology
Tegra
03-92497
BG 47 Conveyor
     
BG 48 Conveyo-Tegra 2
Lakewood
2003
 
BG 49 Conveyor Incline
Lakewood
2003
 
BG 50 Distribution Shaker
Key Technology
Iso-Flo   417253-1
93-27641
BG 51 Grading Table
Lakewood
2003
 
BG 52 Grading Table
Lakewood
2003
 
BG 53 Grading Table
Lakewood
2003
 
BG 54 Conveyor 51 Return
Lakewood
2003
 
Rework Hopper
FMC Allen
2003
F72344D010
BG 55 Conveyor 52 Return
Lakewood
2003
 
BG 56 Conveyor 53 Return
Lakewood
2003
 
BG 57 Conveyor Cull Return
Lakewood
2003
 
BG 58 Conveyor 51-53
Lakewood
2003
 
BG 59 Conveyor Lyco Incline
Lakewood
2003
 
BG 60 Lyco Washer
Lyco
60' X 8' Cooler
RDB 0903-32800
Chiller 1 Lyco Compressor
Bohn
   
Chiller 1 Heat exchanger
Chester Jensen
   
Chiller 1 Pump
Tri Clover
   
BG 61 Drying Belt
     
Blower Main Line
Republic
1200
 
BG 62 Scoop Belt
FMC Allen
2003
F72344D003
Magnet
Eriez
   
BG 63 Incline
     
BG 64 Shaker with Gate
FMC Allen
2003
F72344D005
BG 65 Shaker with Gate
FMC Allen
2003
F72344D006
BG 66 Shaker with Gate
FMC Allen
2003
F72344D007
BG 67 Shaker with Gate
FMC Allen
2003
F72344D007
Chiller 3 Compressor
Bohn
   
Chiller 3 Process Water in
Chester Jensen
   
Chiller 3 Pump
Tri Clover
   
Process Water Pump
Tri Clover
   
Chiller 4 Process water Tank
     
Process Water Tank
                     
Tote Box Dumper 3
MTC Corp
2006
 
BG 101 Binveyor
MTC Corp
2006
 
BG 103 Conveyor
Lakewood
2003
 
BG 104 Conveyor
Lakewood
2003
 
BG 105 Conveyor
Lakewood
2003
 
BG 106 Incline
AMCS
2003
 
BG 107 Distribution Shaker
     
BG 108 Alt Snipper 1
 
2011
 
BG 109 Alt Snipper 2
 
2005
 
BG 110 Alt Snipper 3
 
2005
 
BG 111 Alt Snipper 4
 
2011
 
BG 112 Conveyor 1-4
 
2011
 
BG 113 Conveyor Tegra 1
     

 
INITIALS DEBTOR:  /s/  GS
 
INITIALS SECURED PARTY:  /s/  KD
 
 
2 OF 4

--------------------------------------------------------------------------------

 
 
ANNEX A-2
TO COLLATERAL SCHEDULE NO. 8727912-001
TO MASTER SECURITY AGREEMENT
DATED AS OF APRIL 23, 2012
 
DEBTOR:
Apio, Inc.
SECURED PARTY:
GE Capital Commercial, Inc.
EQUIPMENT LOCATION:
12700 S. Dixie Highway, Bowling Green, OH 43402
       
Asset Description
Manufacturer/Make
Model
Serial Number
       
BG 114 Conveyor
     
BG 115 Conveyor Incline
     
BG 117 Grading Table
Lakewood
2003
 
BG 118 Conveyor
Lakewood
2003
 
BG 119 Conveyor Incline
Lakewood
2003
 
BG 120 Lyco Washer
Lyco
60' X 4' Cooler
RDB 0903-32801
Chiller 2 Compressor
Bohn
   
Chiller 2 Heat Exchanger
Chester Jensen
   
BG 121 Drying Belt
 
2011
 
Blower Alt Line
Republic
1200
 
BG 122 Scoop Belt
FMC Allen
2003
F72344D004
Magnet
Eriez
   
BG 123 Conveyor Incline
     
BG 124 Hopper Shaker
FMC Allen
2003
F72344D010
BG 126 Incline with Gate
FMC Allen
2003
F72344D011
BG 127 Shaker with Gate
FMC Allen
2003
F72344D008
BG 128 Shaker with Gate
FMC Allen
2003
F72344D008
               
BG 151 Conveyor Tegra 2
Lakewood
2003
 
BG 152 Cull Grading
Lakewood
2003
 
BG 153 Conveyor
Lakewood
2003
 
BG 154 Reject Shaker T egra 1
FMC Allen
   
BG 155 Conveyor
Lakewood
2003
 
BG 156 Conveyor
AMCS
2003
 
BG 157 Conveyor
     
BG 158 Conveyor
     
BG 159 Conveyor Incline
Lakewood
2003
 
BG 162 Incline to UBR
     
BG 163 Conveyor UBR out
                     
BL 3 Conveyor Truck inlet
     
BL 4 Incline Conveyor
     
BL  7 Bin Veyor
     
BL 8 Shaker
Key Technology
   
BL 9 Incline
     
BL 10 Shaker
FMC Allen
   
BL 11 Blower
FMC Allen
   
BL 12 Conveyor
     
BL 13 Size Grader
FMC Allen
   
BL 14 Conveyor Under 13
     
BL 15 Sizew Grader
Key Technology
   
BL16 Conveyor under 15
     
BL 17 Conveyor Under 15
     
BL 18 Conveyor Incline
     
BL 19 Distributiohn Shaker
Commercial
   
Bl 20 Grading Table 1
     
Bl 21 Grading Table 2
     
Bl 22 Grading Table 3
     
BL 23 Grading Table 4
     
BL 24 Grading Table 5
 
2007
 
BL 25 Conveyor 20-24
     
BL 26 Incline Conveyor
     
BL 27 Pump
     
BL Flume Tank
     
BL 28 Flume Incline
     
Tank chiller 1
Bohn
25 Hp
 
Tank chiller 2
Bohn
20 Hp
 
Water Storage Tank
     

 
INITIALS DEBTOR:  /s/  GS
 
INITIALS SECURED PARTY:  /s/  KD
 
 
3 OF 4

--------------------------------------------------------------------------------

 
 
ANNEX A-2
TO COLLATERAL SCHEDULE NO. 8727912-001
TO MASTER SECURITY AGREEMENT
DATED AS OF APRIL 23, 2012
 
DEBTOR:
Apio, Inc.
SECURED PARTY:
GE Capital Commercial, Inc.
EQUIPMENT LOCATION:
12700 S. Dixie Highway, Bowling Green, OH 43402
       
Asset Description
Manufacturer/Make
Model
Serial Number
       
Storage Tank Chiller
Filtrine
5 Hp
 
BL 29 Shaker
Key Technology
   
BL 30 Drying Belt
Reyco
   
BL 31 Blower
Reyco
25 Hp
 
BL 32  Blower Filter
Reyco
   
BL 33 Incline to Dry Room
     
BL 34 Pump
     
BL 35 Pump
     
BL Pivot Chute
 
2007
 
700 - Totes folding
     
Compressor 1
Comp Air
100 Hp
 
Compressor 2
Atlas Copco
60 Hp
 
Compressor 3
Atlas Copco
60 Hp
 
Air Dryer
Domminick Hunter
   
Air Tank Vetical
Gal Air
600
 
Air Tank Horizontal
Gal Air
200
 
ORP System Main Line
Pulse Instruments
   
ORP System Alternate Line
Pulse Instruments
   
Control Panel
Square D
   
Power Factor Unit
Square D
   
Floor Scale 1
     
Floor Scale 2
     
Floor Scale 3
     
Battery Charger
Raymond
   
Battery Charging statioin
Toyota
   
Water & Septic Pumps
     
Baler
     
Trash Compactor
     
Racking
     
Floor Scrubber
Tennant
5700
 
Freezer
     
Dock 1 Plate & Enclosure
McCormick
   
Dock 2 Plate & Enclosure
McCormick
   
Dock 3 Plate & Enclosure
McCormick
   
Time Clock
     
Electrical Transformer 1
     
Electrical Transformer 2
     
Electrical Transformer 3
     
Electrical Transformer 4
     
Electrical Transformer 5
                     
Office Equipment
             
Big Jack Bean Harvestor 120 "
     
Kubota Tractor
     
Pixall Big Jack
     
Pixall Big Jack
     
1996 Pixall Big Jack
     
Trailer
     
Trailer
     
Trailer
     
Trailer #5, install conveyor
     
1987 Ford Dump Truck
     
2006 Dodge Ram 4x4
     

 
INITIALS DEBTOR:  /s/  GS
 
INITIALS SECURED PARTY:  /s/  KD
 
 
4 OF 4

--------------------------------------------------------------------------------

 
 
ANNEX A-3
TO COLLATERAL SCHEDULE NO. 8727912-001
TO MASTER SECURITY AGREEMENT
DATED AS OF APRIL 23, 2012
 
DEBTOR:
Apio, Inc.
 
SECURED PARTY:
GE Capital Commercial, Inc.
 
EQUIPMENT LOCATION:
26 Industrial Drive, Hanover, PA  17331
         
Asset Description
Manufacturer/Make
Model
Serial Number
       
Bagger
Sandiacere
TG20 LD
X87857
Scale
Yamato
ADW-714SWH
WG000730
Bag Printer
Markem
SmartDate 3i
7775292
Scale Platform
 
2003
 
Transfer Belt
 
2008
 
Metal Detector
Fortress
Phantom
 
Turntable
     
Box Printing conveyor
Loveshaw
MICROJET III B
1705127-218B
Labeler(s)
SATO
CL408e
9M030149
Label winder
Label Acessories Inc.
GLR-100
RC790016
       
Bagger
Sandiacre
TG320LD
X87897
Scale
Yamato
ADW-714SV
MA87894/WG070531
Bag Printer
Makrem
SmartDate 3i
7775011
Metal Detector/
Fortress
Phantom
 
Turntable
     
Box Printing conveyor
Loveshaw
MICROJET III B
B805501-218B
Labeler(s)
SATO
CL408e
7G03537
       
Tote Box Dumper 1
D & E Farms
   
EvenFeeder
D & E Farms
   
#3  Conveyor
D & E Farms
   
#4 Incline Conveyor
D & E Farms
   
Magnet
Eriez
   
#5  Distribution Shaker
D & E Farms
   
#6 Snipper 1
D & E Farms
   
#7 Snipper 2
D & E Farms
   
#8 Snipper 3
D & E Farms
   
#9 Snipper 4
D & E Farms
   
#10 Snipper 5
D & E Farms
   
#11 Snipper 6
 
2012
 
#12 Snipper 7
D & E Farms
   
#13 Snipper 8
D & E Farms
   
4 Pumps
     
Heat Exchanger 2
     
Trough and Flume Tank
D & E Farms
   
#30 Incline From Flume
D & E Farms
   
Air Blower
     
Water Separator
D & E Farms
   
#31 Incline Conveyor
D & E Farms
   
#32 Distribution Shaker
D & E Farms
   
#33 UBR 1
D & E Farms
   
#34 UBR 2
D & E Farms
   
#37 Size Grader
D & E Farms
   
#38 Size Grader
D & E Farms
   
#39 Grading Table 1
D & E Farms
   
#40 Grading Table 2
D & E Farms
   
#43 Transfer Belt
D & E Farms
   
#44 Scoop Belt
D & E Farms
   

 
INITIALS DEBTOR:  /s/  GS
 
INITIALS SECURED PARTY:  /s/  KD
 
 
1 OF 2

--------------------------------------------------------------------------------

 
 
ANNEX A-3
TO COLLATERAL SCHEDULE NO. 8727912-001
TO MASTER SECURITY AGREEMENT
DATED AS OF APRIL 23, 2012
 
DEBTOR:
Apio, Inc.
   
SECURED PARTY:
GE Capital Commercial, Inc.
   
EQUIPMENT LOCATION :
26 Industrial Drive, Hanover, PA 17331
         
Asset Description
Manufacturer/Make
Model
Serial Number
       
#45 Shaker Conveyor
D & E Farms
   
#46 Drying Belt 1
D & E Farms
   
#47 Drying Belt 2
D & E Farms
   
#48 Drying Belt 3
D & E Farms
   
#49 Shaker Conveyor
Commercial
Iso-Flo
 
#50 UV Incline Belt
D & E Farms
   
UV Lights
Reyco
   
#52 Shaker with Gate
Key Technology
Iso-Flo
 
#53 Side Shoot Conveyor
D & E Farms
   
#53A Transfer Conveyor
D & E Farms
   
#54 Conveyor
D & E Farms
   
Tote Box Dumper 2
D & E Farms
   
#55 EvenFeeder
D & E Farms
   
#56 Incline Conveyor
D & E Farms
   
#57 Conveyor
D & E Farms
                   
Compressor 1
Quincy QT10
QT10VT00012
20070922-0016
Compressor 2
Quincy QT15
QT15
QU1105100023
Air Dryer
PARKER
TW055-A1-JCE
110501934
Air Dryer
PARKER
TW40
80300134
ORP System Main Line
Pulse Instruments
   
Floor Scale 1
METTLER TOLEDO
XIF
00451046DK
Drain Water Screen
     
Baler
     
Pallet Wrapper
PHOENIX
PRTL2150
7091696
Push Back Racking
     
Racking
     
Floor Scrubber
Advance
   
Freezer
     
Dock 1 Plate & Enclosure
SERCO
   
Dock 2 Plate & Enclosure
SERCO
   
Dock 3 Plate & Enclosure
SERCO
   
Time Clock
     
Pallet Jack #1
Toyota
7HBW23
34558
Pallet Jack #2
Toyota
7HBW23
34559
Office Equipment
     
Truck Scale
Fairbanks
120 ton cap
PIT 6020-HVA09
300 - Totes folding est.
             
Forming Tube
 
Retail 12 oz
 
Forming Tube
 
Retail 12 oz
 
Forming Tube
 
Retail 32 oz
 
Forming Tube
 
Retail 32 oz
 
Forming Tube
 
Food Service/ 5 lb
 

 
INITIALS DEBTOR:  /s/  GS
 
INITIALS SECURED PARTY:  /s/  KD
 
 
2 OF 2

--------------------------------------------------------------------------------

 
 
ANNEX A-4
TO COLLATERAL SCHEDULE NO. 8727912-001
TO MASTER SECURITY AGREEMENT
DATED AS OF APRIL 23, 2012
 
DEBTOR:
Apio, Inc.
   
SECURED PARTY:
GE Capital Commercial, Inc.
   
EQUIPMENT LOCATION :
7909 S. Crossway Drive, Pico Rivera, CA 90660
         
Asset Description
Manufacturer/Make
Model
Serial Number
       
Bagger
Line Equipment
LE360
60645
Scale
Ishida
CCW-R
P2966927
Bag Printer
Markem - Imaje
Smartdate 3i
GP1081141
Mezzanine
     
Metal Detector
Eriez
Model V
123938
In feed / incline conveyor(s)
     
Out feed conveyor(s)
     
Turntable
     
Pack off conveyor(s)
     
Box Printer
Lincoln Coder
50-R
 
Labeler(s)
SATO
CL408e
OAO30191
               
Bagger
Line Equipment
LE360
69090
Scale
Ishida
CCW-RZ
 
Bag Printer
Markem - Imaje
Smartdate 3i
GP1081125
Mezzanine
     
Metal Detector
Advanced Detection
 
1200
Transfer conveyor
     
Out feed conveyor(s)
     
Turntable
Smalley
 
9686-01
Box Printer Conveyor
Laughlin Corporation
   
Labeler(s)
SATO
CL408e
OAO30096
               
Tote Bin Dumper
     
Binveyor
 
2007
 
Incline Conveyor
     
Distribution shaker
Key Technology
S1043492
445538-03611
Snipper 1
 
2011
 
Transfer Conveyor 1
 
2011
 
Snipper 2
 
2006
 
UBR 1
     
Snipper 3
 
2006
 
UBR 2
     
Snipper 4
 
2006
 
UBR 3
     
Snipper 5
 
2006
 
UBR 4
     
Snipper 6
 
2011
 
Transfer Belt 2
 
2011
 
Rework Belt
     
Flume Tank
     
Incline out of Flume
 
2010
 
VST Sorter
     
Grading Table 1
 
2011
 
Grading Table 2
 
2011
 
Chiller
Trenton Refrigeration
4 DA3 R18 MET
CCK0814365
Chiller coil
     

 
INITIALS DEBTOR:  /s/  GS
 
INITIALS SECURED PARTY:  /s/  KD
 
 
1 OF 2

--------------------------------------------------------------------------------

 
 
ANNEX A-4
TO COLLATERAL SCHEDULE NO. 8727912-001
TO MASTER SECURITY AGREEMENT
DATED AS OF APRIL 23, 2012
 
DEBTOR:
Apio, Inc.
   
SECURED PARTY:
GE Capital Commercial, Inc.
   
EQUIPMENT LOCATION :
7909 S. Crossway Drive, Pico Rivera, CA 90660
         
Asset Description
Manufacturer/Make
Model
Serial Number
       
Water Pump
AMT
4909-9B
1626-312
Blower
Republic
RB1200HC
40405773
Water Filter System
Rosedale Products
MC8-30-2P
236273
               
Battery Charger for Fork Lift
Flex200
FLX20018865T1H
07N1108M
Battery Charger for Fork Lift
Silver Star
18-750FRT
307PP10618
Air Compressor 1
Ingersol Rand
2475N7.5
611290020
Air Compressor 2
FS Curtis
E71V  and VT12-A3
EA101067 24XR68
Air Dryer
Gardner Denver
RNC100A1
 
Floor Scale #1
U Line
5000 lb
 
Floor Scale #2
U Line
5000 lb
 
Pallet Jack #1
Toyota
   
Pallet Jack #2
Toyota
   
Pallet Jack #3
Crown
   
Pallet Jack #4
Crown
   
Office Equipment
                     
Foamer
Chemco
   
Forming Tube
 
Retail 12 oz
 
Forming Tube
 
Retail 12 oz
 
Forming Tube
 
Retail 12 oz
 
Forming Tube
 
Retail 32 oz
 
Forming Tube
 
Food Service/ 5 lb
 

 
INITIALS DEBTOR:  /s/  GS
 
INITIALS SECURED PARTY:  /s/  KD
 
 
2 OF 2

--------------------------------------------------------------------------------

 
 
ANNEX A-5
TO COLLATERAL SCHEDULE NO. 8727912-001
TO MASTER SECURITY AGREEMENT
DATED AS OF APRIL 23, 2012
 
DEBTOR:
Apio, Inc.
   
SECURED PARTY:
GE Capital Commercial, Inc.
   
EQUIPMENT LOCATION :
9095 17th Place, Vero Beach, FL  32966
           
Asset Description
Manufacturer/Make
Model
Serial Number
Location
         
Bagger
Sandiacre
TG320 LD
2786
Packing Room
Scale
Yamato
ADW-714SWH
WG980796
Packing Room
Bag Printer
Markem
SmartDate 3i
 
Packing Room
Mezzanine
     
Packing Room
Metal Detector
Advanced Detection
   
Packing Room
In feed incline conveyor
     
Packing Room
Transfer Conveyor
     
Packing Room
Out feed conveyor
     
Packing Room
Metal Detector
Advanced Detection
   
Packing Room
Turntable
     
Packing Room
Box Printing conveyor
Lincoln Coder
   
Packing Room
Labeler
SATO
CL408e
 
office
                   
Tote Box Dumper
MTC Corp
   
Grading Room
BinVeyor
Key Technology
   
Grading Room
Collection Conveyor
     
Grading Room
Incline Conveyor
     
Grading Room
Distrubution Shaker
Key Technology
Iso Flo 434026-1
2005 Green Glen
Grading Room
Snipper 1
 
2006
 
Grading Room
UBR 1
 
2011
 
Grading Room
Snipper 2
 
2006
 
Grading Room
UBR 2
 
2011
 
Grading Room
Snipper 3
 
2006
 
Grading Room
UBR 3
 
2011
 
Grading Room
Snipper 4
 
2006
 
Grading Room
UBR 4
 
2012
 
Grading Room
Flume Water Pump
     
Grading Room
Rework Conveyor
Lakewood
   
Grading Room
Flume Tank
     
Grading Room
Incline out of Flume
     
Grading Room
VST Sorter
     
Grading Room
Grading Table
     
Grading Room
Chiller Compressor
Bohn
20 Hp
 
West side of Building
Chiller Coil
 
2010
 
West Side of Building
Blower
 
7.5Hp
 
Grading Room
Water Tank & Stand
 
800 Gallon
                       
Fork Truck 1
Toyota
7FBEU15
114766
Warehouse
Fork Truck 2
Toyota
7FBEU15
61596
Warehouse
Battery Charger
Toyota
   
Warehouse
Battery Charger
Toyota
   
Warehouse
Floor Scale
5000 #
GSE 350
 
Warehouse
Floor Scrubber
American-Lincoln
   
Warehouse
Air Compressor
Ingersol Rand
15 Hp
 
East outide of building
Air Dryer
     
Outside of Building
Product Racks
     
Finish Cooler
Film Racks
     
South Packing Room
Office Equipment
     
Offices
                   
Forming Tube
 
Retail 12 oz
 
South Packing Room
Forming Tube
 
Retail 32 oz
 
South Packing Room
Forming Tube
 
Food Service/ 5 lb
 
South Packing Room
Sanitation Foamer
     
South Packing Room

 
INITIALS DEBTOR:  /s/  GS
 
INITIALS SECURED PARTY:  /s/  KD
 
 
1 OF 1

--------------------------------------------------------------------------------

 
 
Exhibit C to Loan Agreement (Real Estate)
 
FORM OF CERTIFICATE OF CHIEF FINANCIAL OFFICER
 
I, the undersigned, hereby certify that I am the duly qualified and acting chief
financial officer of Landec Corporation (“Landec”) and, with respect to Section
[6.01(a)/6.01(b)] of the Loan Agreement dated as of April 23, 2012 (the
“Agreement”) by and between Borrowers named therein and General Electric Capital
Corporation, as lender and as collateral agent, that:
 
1.           The attached financial statements have been prepared in accordance
with GAAP.
 
2.           I have no knowledge of any Default or Event of Default under the
Agreement.
 


 
Dated: _________ __, 20__.
 

Landec:    LANDEC CORPORATION                     By:        Title:  Chief
Financial Officer     Date:      

                                                             
 
 

--------------------------------------------------------------------------------

 
                                                                                                                                                    
SCHEDULE (IV)(H)


LIST OF GREENLINE PERMITS


Bowling Green, OH
 
·
The Company will assess whether a wastewater discharge permit is needed from
Northwest Water and Sewer District after the complete consummation of the
acquisition.  If a wastewater discharge permit is required, a permit will be
obtained.

 
·
The Company will register the facility’s septic system with the State or USEPA
regional Underground Injection Control Program.

 
·
The Company will register the drinking water well at the facility with the Ohio
Department of Natural Resources Division of Soil and Water Resources.



Vero Beach, FL
The Company will register its septic system with the State or USEPA regional
Underground Injection Control Program.


 
 

--------------------------------------------------------------------------------

 


SCHEDULE (IV)(K)


LIST OF UNPAID TAXES


The former consolidated group of which GreenLine Foods and GreenLine SC was a
part did not file franchise/income tax returns in Michigan and Texas for the
years 2006-2011.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.03


LIST OF BORROWERS’ CHIEF EXECUTIVE OFFICES AND PRINCIPAL EXECUTIVE OFFICES


Apio, Inc.
4575 W. Main St. Guadalupe, CA 93434 (Chief Executive Office)
Apio, Inc.
P.O. Box 727, Guadalupe, California 93434 (Principal Mailing Address)
Cal Ex Trading Company
4575 W. Main St. Guadalupe, CA 93434 (Chief Executive Office and Principal
Mailing Address)
GreenLine Entities
8600 S. Wilkinson Way, Suite G, Perrysburg, OH 43551(Principal Mailing Address)